Exhibit 10.2
Execution Version


AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT
Dated as of December 23, 2016
among
BASIC ENERGY SERVICES, INC.
as the Borrower,
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent,
and
THE LENDERS PARTY HERETO











--------------------------------------------------------------------------------






TABLE OF CONTENTS



--------------------------------------------------------------------------------

PAGE


ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
1


Section 1.01.
Defined Terms
1


Section 1.02.
Other Interpretive Provisions
33


Section 1.03.
Accounting Terms.
33


Section 1.04.
Rounding.
34


Section 1.05.
Times of Day
34


Section 1.06.
Currency Equivalents Generally
34


Section 1.07.
Uniform Commercial Code
35


ARTICLE II
 
THE LOANS
35


Section 2.01.
The Loans..
35


Section 2.02.
[Reserved].
35


Section 2.03.
[Reserved].
35


Section 2.04.
[Reserved].
35


Section 2.05.
Prepayments.
35


Section 2.06.
[Reserved].
38


Section 2.07.
Repayment of Loans
38


Section 2.08.
Interest.
38


Section 2.09.
Fees..
39


Section 2.10.
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate..
39


Section 2.11.
Evidence of Debt.
39


Section 2.12.
Payments Generally; Administrative Agent’s Clawback.
40


Section 2.13.
Sharing of Payments by Lenders
41


Section 2.14.
[Reserved].
42


Section 2.15.
[Reserved].
42


Section 2.16.
Defaulting Lenders.
42


ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
43


Section 3.01.
Taxes.
43


Section 3.02.
[Reserved].
48


Section 3.03.
[Reserved].
48


Section 3.04.
Increased Costs.
48


Section 3.05.
[Reserved].
49


Section 3.06.
Mitigation Obligations; Replacement of Lenders.
49


Section 3.07.
Survival..
50


ARTICLE IV
 










--------------------------------------------------------------------------------







CONDITIONS PRECEDENT
50


Section 4.01.
Conditions to the Closing Date.
50


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
54


Section 5.01.
Existence, Qualification and Power
54


Section 5.02.
Authorization; No Contravention
54


Section 5.03.
Governmental Authorization; Other Consents..
54


Section 5.04.
Binding Effect.
55


Section 5.05.
Financial Statements; No Material Adverse Effect.
55


Section 5.06.
Litigation
56


Section 5.07.
No Default
56


Section 5.08.
Ownership of Property; Liens; Investments.
56


Section 5.09.
Environmental Compliance.
56


Section 5.10.
Insurance
57


Section 5.11.
Taxes
58


Section 5.12.
ERISA Compliance.
58


Section 5.13.
Subsidiaries; Equity Interests; Loan Parties..
58


Section 5.14.
Margin Regulations; Investment Company Act.
59


Section 5.15.
Disclosure
59


Section 5.16.
Compliance with Laws..
60


Section 5.17.
Intellectual Property; Licenses, Etc.
60


Section 5.18.
Solvency.
60


Section 5.19.
Casualty, Etc..
60


Section 5.20.
Labor Matters
60


Section 5.21.
Collateral Documents
61


Section 5.22.
Sanctions and Anti-Corruption Concerns..
61


ARTICLE VI
 
AFFIRMATIVE COVENANTS
61


Section 6.01.
Financial Statements
61


Section 6.02.
Certificates; Other Information
63


Section 6.03.
Notices
65


Section 6.04.
Payment of Obligations..
66


Section 6.05.
Preservation of Existence, Etc
66


Section 6.06.
Maintenance of Properties
66


Section 6.07.
Maintenance of Insurance..
66


Section 6.08.
Compliance with Laws.
67


Section 6.09.
Books and Records..
67


Section 6.10.
Inspection Rights..
67


Section 6.11.
Use of Proceeds
69


Section 6.12.
Covenant to Guarantee Obligations and Give Security
69


Section 6.13.
Compliance with Environmental Laws
73


Section 6.14.
Preparation of Environmental Reports.
73


Section 6.15.
Further Assurances
74





ii



--------------------------------------------------------------------------------







Section 6.16.
Compliance with Terms of Leaseholds..
74


Section 6.17.
Material Contracts
74


Section 6.18.
Appraisals
74


Section 6.19.
Administration of Deposit Accounts
75


ARTICLE VII
 
NEGATIVE COVENANTS
75


Section 7.01.
Liens.
75


Section 7.02.
Indebtedness.
77


Section 7.03.
Investments.
79


Section 7.04.
Fundamental Changes
81


Section 7.05.
Dispositions.
81


Section 7.06.
Restricted Payments
82


Section 7.07.
Change in Nature of Business
83


Section 7.08.
Transactions with Affiliates.
83


Section 7.09.
Burdensome Agreements
84


Section 7.10.
Use of Proceeds
84


Section 7.11.
[Reserved].
84


Section 7.12.
Capital Expenditures and Capitalized Lease Payments
84


Section 7.13.
Amendments of Organization Documents..
84


Section 7.14.
Accounting Changes
85


Section 7.15.
Prepayments, Etc. of Indebtedness
85


Section 7.16.
Amendment, Etc. of Indebtedness
85


Section 7.17.
Sanctions
85


ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
85


Section 8.01.
Events of Default.
85


Section 8.02.
Remedies upon Event of Default
88


Section 8.03.
Application of Funds
88


ARTICLE IX
 
ADMINISTRATIVE AGENT
89


Section 9.01.
Appointment and Authority.
89


Section 9.02.
Rights as a Lender
90


Section 9.03.
Exculpatory Provisions.
90


Section 9.04.
Reliance by Administrative Agent
91


Section 9.05.
Delegation of Duties
92


Section 9.06.
Resignation of Administrative Agent.
93


Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders
94


Section 9.08.
[Reserved].
94


Section 9.09.
Administrative Agent May File Proofs of Claim; Credit Bidding.
94


Section 9.10.
Collateral and Guaranty Matters.
95


ARTICLE X
 
MISCELLANEOUS
97


Section 10.01.
Amendments, Etc
97





iii



--------------------------------------------------------------------------------







Section 10.02.
Notices; Effectiveness; Electronic Communications.
99


Section 10.03.
No Waiver; Cumulative Remedies; Enforcement
101


Section 10.04.
Expenses; Indemnity; Damage Waiver.
102


Section 10.05.
Payments Set Aside..
104


Section 10.06.
Successors and Assigns.
105


Section 10.07.
Treatment of Certain Information; Confidentiality..
109


Section 10.08.
Right of Setoff
110


Section 10.09.
Interest Rate Limitation
111


Section 10.10.
Counterparts; Integration; Effectiveness
111


Section 10.11.
Survival of Representations and Warranties.
112


Section 10.12.
Severability
112


Section 10.13.
Replacement of Lenders
112


Section 10.14.
Governing Law; Jurisdiction; Etc.
113


Section 10.15.
Waiver of Jury Trial
114


Section 10.16.
No Advisory or Fiduciary Responsibility
114


Section 10.17.
Electronic Execution of Assignments and Certain Other Documents
115


Section 10.18.
USA PATRIOT Act
116


Section 10.19.
Intercreditor Agreement
116


Section 10.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
116


Section 10.21.
Effect of Amendment and Restatement
117


Section 10.22.
ENTIRE AGREEMENT
117





SCHEDULES
1.01    Applicable Percentages
5.08    Real Property Matters
5.13    Subsidiaries and Other Equity Investments; Loan Parties
6.12    Guarantors
6.19    Deposit Accounts
7.01     Existing Liens
7.02    Existing Indebtedness
7.03    Investments
7.09    Burdensome Agreements
10.02    Administrative Agent’s Office, Certain Addresses for Notices


iv



--------------------------------------------------------------------------------







EXHIBITS
Form of
A    [Reserved]
B    [Reserved]
C    Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Notice of Loan Prepayment
G    [Reserved]
H    [Reserved]
I-1 –I-4    U.S. Tax Compliance Certificate





AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT
This AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT (this “Agreement”) is
entered into as of December 23, 2016 among Basic Energy Services, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and U.S. Bank
National Association, as Administrative Agent.
PRELIMINARY STATEMENTS:
WHEREAS, on October 25, 2016 (the “Petition Date”), the Borrower and certain of
its affiliates (collectively, the “Debtors”) filed a voluntary petition for
relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”), commenced jointly administered cases under the lead case
number 16-12320 (collectively, the “Bankruptcy Case”) and thereafter continued
to operate their businesses as debtors in possession pursuant to sections 1107
and 1108 of the Bankruptcy Code;
WHEREAS, on October 25, 2016 the Debtors filed a Joint Prepackaged Chapter 11
Plan of Basic Energy Services, Inc. and Its Affiliated Debtors (as amended, the
“Plan of Reorganization”) with the Bankruptcy Court. The Plan of Reorganization
was confirmed by an order of the Bankruptcy Court in form and substance
satisfactory to the Lenders (the “Confirmation Order”) on December 9, 2016;
WHEREAS, the Borrower is the borrower under that certain Term Loan Credit
Agreement dated as of February 17, 2016 (as amended, restated, supplemented or
otherwise modified prior to the Closing Date (as defined below), the
“Pre-Petition Term Loan Credit Agreement”; the loans thereunder, the
“Pre-Petition Term Loans”) among the Borrower, the lenders from time to time
party thereto (in such capacity, the “Pre-Petition Term Lenders”), and U.S. Bank
National Association, as administrative agent (in such capacity, the
“Pre-Petition Administrative Agent”); and
WHEREAS, pursuant to the Plan of Reorganization, the Borrower has requested to
amend and restate the Pre-Petition Term Loan Credit Agreement and has requested
that the Pre-Petition Term Lenders exchange their Pre-Petition Term Loans for
Loans under this Agreement, and the Pre-Petition Term Lenders have indicated
their willingness to agree to such exchange on the terms and subject to the
conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“ABL Agent” means Bank of America, N.A., in its capacity as “Administrative
Agent” under the ABL Credit Agreement.
“ABL Credit Agreement” means the Second Amended and Restated ABL Credit
Agreement dated as of the date hereof, among the Borrower, each lender from time
to time party thereto, and Bank of America, N.A., as administrative agent, swing
line lender and L/C issuer, as amended, amended and restated, refinanced,
renewed, replaced, extended, supplemented or otherwise modified from time to
time, in each case in accordance with the terms of the Intercreditor Agreement.
“ABL Priority Collateral” shall have the meaning specified in the Intercreditor
Agreement.
“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) at least a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case (i)
whether or not involving a merger or a consolidation with such other Person and
(ii) whether in one transaction or a series of related transactions.
“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for such Acquisition.
“Administrative Agent” means U.S. Bank National Association in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreement” means this Amended and Restated Credit Agreement.
“Anti-Corruption Laws” has the meaning specified in Section 5.22.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Outstandings
held by such Lender at such time. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable Premium” has the meaning specified in ‎Section 2.05(c).
“Applicable Rate” means 13.50% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability” means, at any time, the amount available to be drawn under the
ABL Credit Agreement at such time; provided that any amount available to be
drawn under a Non-Conforming ABL Credit Agreement shall not be included in
Availability to the extent in excess of the amount that would be available to be
drawn under a Conforming ABL Credit Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Case” has the meaning specified in the Preliminary Statements
hereto.
“Bankruptcy Code” has the meaning specified in the Preliminary Statements
hereto.
“BESI” means Basic Energy Services International, LLC, a Delaware limited
liability company.
“Board” means the board of directors (or equivalent governing body) of the
Borrower and each committee thereof.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in ‎Section 6.02.
“Borrower Notice” shall have the meaning assigned to such term in the definition
of Real Estate Collateral Requirement.
“Borrowing” means a borrowing consisting of simultaneous Loans made by each of
the Lenders on the Closing Date in accordance with the exchange referred to in
‎Section 2.01.
“Borrowing Base Certificate” has the meaning specified in the ABL Credit
Agreement.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided that Capital Expenditures shall not
include expenditures for Capitalized Leases, purchase money obligations or
Synthetic Lease Obligations, in each case, permitted pursuant to ‎Section
7.02(f) or Permitted Acquisitions permitted pursuant to ‎Section 7.03(g). For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
amount by which such purchase price exceeds the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such insurance proceeds, as the case may be.
“Capital Payment Credit” means, with respect to any fiscal quarter of the
Borrower, the lesser of (i) $15,000,000 and (ii) an amount equal to the excess,
if any, of (x) the Maximum Capital Payment Amount with respect to such fiscal
quarter over (y) the aggregate amount of Capital Expenditures actually made and
Capital Lease payments actually paid during such fiscal quarter.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the Board or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right) (it
being understood and agreed that, for purposes of this Agreement, the Backstop
Parties (as defined in the Plan of Reorganization) shall not be deemed to
constitute a “group” solely by virtue of their status as Backstop Parties); or
(b)    during any period of 12 consecutive months, a majority of the members of
the Board or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    the passage of 30 days from the date upon which any Person or two or more
Persons (other than, solely by virtue of their status as Backstop Parties, the
Backstop Parties) acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower, or control over the equity securities of the Borrower
entitled to vote for members of the Board or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or Persons have the right to acquire pursuant to any option
right) representing 35% or more of the combined voting power of such securities;
or
(d)    a “change of control” or any comparable term under, and as defined in,
the ABL Credit Agreement or other significant debt shall have occurred.
“Closing Date” means the date this Agreement becomes effective in accordance
with Section 4.01, which shall be December 23, 2016.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Intercreditor Agreement, the
Intercompany Note, each of the Mortgages, collateral assignments, Security
Agreement Supplements, IP Security Agreement Supplements, security agreements,
pledge agreements, landlord’s agreements, control agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 4.01 and
‎Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Confirmation Order” has the meaning specified in the Preliminary Statements
hereto.
“Conforming ABL Credit Agreement” means an ABL Credit Agreement other than a
Non-Conforming ABL Credit Agreement.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income taxes payable, (iii) depreciation and amortization expense, (iv)
other expenses reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period), (v) stock-based
compensation expenses which do not represent a cash item in such period or any
future period (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period), (vi) [reserved], (vii) [reserved] and (viii) costs and
expenses associated with the Bankruptcy Case and the transactions contemplated
by the Plan of Reorganization; and minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) federal, state, local
and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries
for such Measurement Period). Consolidated EBITDA shall be calculated for each
Measurement Period, on a Pro Forma Basis, after giving effect to, without
duplication, any Material Acquisition (as defined below) and any Material
Disposition (as defined below) and, at the Borrower’s election, any other
Acquisition or Disposition, in each case, made during each period commencing on
the first day of such period to and including the date of such transaction (the
“Reference Period”) as if such Acquisition or Disposition and any related
incurrence or repayment of Indebtedness occurred on the first day of the
Reference Period. As used in this definition, “Material Acquisition” means any
Acquisition with Acquisition Consideration of $3,000,000 or more and “Material
Disposition” means any Disposition resulting in net sale proceeds of $10,000,000
or more.
“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
consolidated basis for the Borrower and its Subsidiaries for the most recent
Measurement Period of (a) Consolidated EBITDA minus Capital Expenditures (except
those financed with borrowed money other than revolving loans or equity
contribution) and cash taxes paid, to (b) Consolidated Fixed Charges.
“Consolidated Fixed Charges” means the sum of Consolidated Interest Charges
(other than payment-in-kind or amortization of fees and other non-cash items
treated as interest in accordance with GAAP), scheduled principal payments made
on borrowed money, and Restricted Payments made.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, (c) any income
(or loss) for such Measurement Period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso) and (d) the
effects of adjustments in such Person’s consolidated financial statements
pursuant to GAAP resulting from the application of fresh start accounting.


“Consolidated Tangible Assets” means, with respect to any Person as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its consolidated Subsidiaries, less all assets that are considered to
be intangible assets under GAAP, including customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Debtors” has the meaning specified in the Preliminary Statements hereto.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Applicable Rate plus (ii)
3% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iii) become the subject of a Bail-in
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to ‎Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanctions (currently, Crimea, Cuba,
Iran, North Korea, Sudan, and Syria).
“DIP Credit Agreement” means that certain Superpriority Secured
Debtor-in-Possession Term Loan Credit Agreement dated as of October 27, 2016
among Basic Energy Services, Inc., a Delaware corporation and a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, as borrower, the
subsidiaries of Basic Energy Services, Inc. party thereto, as guarantors, the
lenders party thereto, and U.S. Bank National Association, as administrative
agent, as amended, restated, supplemented or otherwise modified from time to
time prior to the Closing Date.
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, or (c) contains any repurchase obligation.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Earn Out Obligation” means those contingent obligations of the Borrower
incurred in favor of a seller (or other third party entitled thereto) under or
with respect to any Permitted Acquisition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under ‎Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under ‎Section 10.06(b)(iii)).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to Hazardous Materials,
pollution and the protection of the environment or the release of any materials
into the environment, including those related to air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrower, any other Loan Party
or any of their respective Subsidiaries and directly or indirectly resulting
from or based upon (a) any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license, franchise, certificate or other authorization relating to or required
under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).
“Equity Proceeds” means cash proceeds from the issuance of Qualified Capital
Stock.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in ‎Section 8.01.
“Excluded Property” shall have the meaning set forth in the Security Agreement.
“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) Taxes imposed
on or measured by its overall net income (however denominated), and franchise
Taxes imposed on it (in lieu of net income Taxes), by the United States, any
State or the District of Columbia (or any political subdivision thereof) or by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located, (b)
any branch profits Taxes imposed by the United States, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under ‎Section 10.13), any United States withholding Tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of ‎Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to ‎Section 3.01(a) and (d) any U.S.
federal withholding Taxes imposed by FATCA.
“Existing Mortgaged Property” means each Material Real Property or Salt Water
Disposal Assets identified on Schedule 5.08(a) that is subject to a mortgage or
deed of trust or other similar security document creating and evidencing a Lien
secures the Pre-Petition Term Loan Agreement as of the Closing Date.
“Extraordinary Receipts” means the Net Proceeds of any payments received by any
Loan Party or any of its Subsidiaries not in the ordinary course of business and
consisting, or otherwise in respect, of (a) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action or
claim under color of law (including, in each case, any payments arising from, or
in connection with, any non-judicial proceeding or alternative dispute
resolution procedure), (b) indemnity payments, (c) tax refunds, (d) any purchase
price adjustment (other than a working capital adjustment) received in
connection with any acquisition or any other purchase agreement (whether in
respect of assets or Equity Interests) and (e) any other extraordinary receipt,
exclusive, in each case, of any distributions received in connection with the
Rights Offering (as that term is defined in the Plan of Reorganization).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to U.S. Bank National Association on such day on such
transactions as determined by the Administrative Agent; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
all purposes of this Agreement.
“Fee Letters” means, collectively, (i) the letter agreement, dated as of the
Closing Date, between the Borrower and the Administrative Agent and (ii) the
letter agreement, dated as of February 17, 2016, between the Borrower and the
Lenders as of the date thereof.
“Flood Laws” shall have the meaning assigned to such term in the definition of
Real Estate Collateral Requirement.
“Foreign Lender” means any Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to ‎Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“GS Approved Party” means any of The Goldman Sachs Group, Inc. and its
Affiliates (“GS”), and any funds, investments, Persons, vehicles or accounts
that are managed or sponsored by GS or for which GS acts as investment advisor.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (i) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (ii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iii) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to ‎Section
6.12.
“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties, together with each other guaranty and guaranty supplement delivered
pursuant to ‎Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum, its derivatives, by-products and other hydrocarbons, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that (i) does not
own any Collateral, (ii) does not guaranty any obligations with respect to the
ABL Credit Agreement, (iii) generates less than 2.5% of Consolidated EBITDA for
the Measurement Period most recently ended for which financial statements of the
Borrower are available, and (iv) owns net assets that have an aggregate fair
market value of less than 2.5% of Consolidated Tangible Assets of the Borrower
and its Subsidiaries as of the end of the fiscal quarter most recently ended.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that, if such indebtedness is limited in recourse, then the
amount of such indebtedness for purposes of this Agreement will not exceed the
fair market value of such property;
(f)    all Attributable Indebtedness in respect to Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Loan Party or Subsidiary valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in ‎Section 10.04(b).
“Information” has the meaning specified in ‎Section 10.07.
“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its property; or (c) an assignment or
trust mortgage for the benefit of creditors.
“Intellectual Property Security Agreement” has the meaning specified in Section
4.01.
“Intercompany Note” means the Intercompany Note, dated as of the Closing Date,
and executed by the Borrower and each Subsidiary of the Borrower, as
supplemented from time to time.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among the Administrative Agent, the ABL Agent and the Loan
Parties, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced in accordance with the
terms thereof.
“Interest Payment Date” means the first day of each April, July, October and
January and the Maturity Date.
“Internally Generated Cash Flow” means any cash of the Borrower or any
Subsidiary that is not generated from a sale or disposition of any asset, a
casualty or condemnation event, an incurrence of Indebtedness, an issuance of
Equity Interests or a capital contribution.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
“IP Rights” has the meaning specified in ‎Section 5.17.
“IP Security Agreement Supplement” means any Copyright Security Agreement
Supplement, Patent Security Agreement Supplement or Trademark Security Agreement
Supplement, as such terms are defined in Section 1.3 of the Security Agreement.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“License” means any license or agreement under which a Loan Party is authorized
to use IP Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of property or any other conduct of its
business.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means, as of any date of determination, the sum of (i) all
unrestricted cash balances and Cash Equivalents of Borrower and its consolidated
Subsidiaries as of such date and (ii) Availability; provided that (i) 100% of
the proceeds of all issuances of Equity Interests and capital contributions,
including 100% of the proceeds received by the Debtors in connection with the
Rights Offering shall be included in Liquidity and (ii) the proceeds of any
indebtedness under a Non-Conforming ABL Credit Agreement (including for the
avoidance of doubt any such indebtedness resulting from a refinancing of the
existing ABL Credit Agreement that constitutes a Non-Conforming ABL Credit
Agreement) shall be excluded to the extent such proceeds are attributable to
amounts available to be drawn under such Non-Conforming ABL Credit Agreement
that are in excess of the amount that would be available to be drawn under a
Conforming ABL Credit Agreement.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents and (e) the Fee Letters.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Loans” has the meaning specified in Section 2.01.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Long-Term Incentive Plan” means the Sixth Amended and Restated Basic Energy
Services, Inc. 2003 Incentive Plan.
“Make-Whole Amount” means, with respect to any Loan repaid or prepaid under
‎Section 2.05(a), ‎Section 2.05(b)(i) or ‎Section 2.05(b)(iii), any acceleration
of the Loans and other Obligations pursuant to Section 8.02, any repayment in
connection with the “springing” maturity date set forth in the definition of
“Maturity Date” or any mandatory assignment of the Loans of a Non-Consenting
Lender in connection with a Repricing Transaction or any amendment, amendment
and restatement or other modification of this Agreement resulting in a Repricing
Transaction, on the date of any such any prepayment, repayment, acceleration,
assignment, amendment, amendment and restatement or other modification, the
greater of:
(a)    1.0% of the principal amount of the Loan repaid, prepaid, accelerated or
assigned or subject to a Repricing Transaction; and
(b)    the excess of:
(i)    the present value at such date of repayment, prepayment, acceleration,
assignment, amendment, amendment and restatement or other modification of (i)
the principal amount of such Loan, plus (ii) the Applicable Premium on such Loan
on the third anniversary of the Closing Date set forth in ‎Section 2.05(c)(ii)
plus (iii) each required interest payment on such Loan from the date of such
repayment, prepayment, acceleration, assignment, amendment, amendment and
restatement or other modification through the third anniversary of the Closing
Date (excluding accrued but unpaid interest to the date of such repayment,
prepayment, acceleration, assignment, amendment, amendment and restatement or
other modification), such present value to be computed using a discount rate
equal to the Treasury Rate plus 50 basis points discounted to the date of
repayment, prepayment, acceleration, assignment, amendment, amendment and
restatement or other modification on a semi-annual basis (assuming a 360 day
year consisting of twelve 30 day months), over
(ii)    the principal amount of such Loans.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party, in each case other than changes,
impairments or effects that arose out of or as a result of the filing on October
25, 2016, by the Borrower and certain of its Subsidiaries of the Chapter 11
Cases.
“Material Contract” means, with respect to any Person, any agreement or
instrument to which such Person is a party which is material to the business,
condition (financial or otherwise), operations, performance, or properties of
such Person.
“Material Real Property” means (a) as of the Closing Date (i) any parcel or
parcels of land together with related improvements thereon (including Salt Water
Disposal Assets) owned in fee by any Loan Party and (ii) any parcel or parcels
of land leased by any Loan Party, together with any Salt Water Disposal Assets
thereon, underlying, providing access to or otherwise related to Salt Water
Disposal Assets and (b) on or after the Closing Date, (i) any parcel or parcels
of land together with related improvements thereon (including Salt Water
Disposal Assets) thereafter acquired and owned in fee by any Loan Party and (ii)
any parcel or parcels of land thereafter leased by any Loan Party, together with
any Salt Water Disposal Assets thereon, underlying, providing access to or
otherwise related to Salt Water Disposal Assets; provided, that with respect to
the property described in clauses (a)(ii) and (b)(ii), Material Real Property
shall exclude any lease of real property which by its express terms prohibits
the grant of a security interest or requires a landlord consent and the landlord
thereunder refuses to execute and deliver such consent notwithstanding
Borrower’s commercially reasonable efforts (which, for the avoidance of doubt,
will not require the expenditure of any consent fee, other than reimbursement of
costs, to the landlord).
“Maturity Date” means the date that is five years from the Original Closing
Date; provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Maximum Capital Payment Amount” means, for each fiscal quarter, an aggregate
amount equal to (i) if Liquidity as of the last day of the preceding fiscal
quarter is greater than $50,000,000, $25,000,000 plus the Roll Forward Increase,
and (ii) if Liquidity as of the last day of the preceding fiscal quarter is less
than or equal to $50,000,000, $20,000,000; provided, that the amounts set forth
in clauses (i) and (ii) above may be increased by the Required Lenders in their
sole discretion upon written request by the Borrower, which request shall
include revenue and margin projections for new equipment, if any; provided,
further, that for the period commencing on and including the Closing Date and
ending on and including December 31, 2016, the Maximum Capital Payment Amount
shall be equal to (i) $25,000,000 multiplied by (ii) (x) the number of days from
and including the Closing Date through and including December 31, 2016 divided
by (y) 90.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means any mortgages or deeds of trust or other similar security
documents creating and evidencing a Lien on any Material Real Property or any
Salt Water Disposal Assets made by any Loan Party in favor of, or for the
benefit of, the Administrative Agent for the benefit of the Secured Parties or
amendments to or modifications of mortgages, deeds of trust or similar documents
that secured the Pre-Petition Term Loan Agreement, suitable for recording or
filing in the appropriate jurisdiction, in form and substance reasonably
satisfactory to the Administrative Agent, at the direction of the Required
Lenders.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay indebtedness (other than Loans) secured by an encumbrance
permitted under ‎Section 7.01 on such asset, (iii) the amount of all taxes paid
or reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (iv) the amount of any reserves established in accordance with
GAAP consistently applied to fund contingent liabilities under any
indemnification obligations and any purchase price adjustments associated with a
sale, transfer or other disposition of an asset that are directly attributable
to such event.
“NFIP” shall have the meaning assigned to such term in the definition of Real
Estate Collateral Requirement.
“Non-Conforming ABL Credit Agreement” means an ABL Credit Agreement that (i)
contains a borrowing base that includes (A) an advance rate of higher than 85%
for eligible accounts receivable or (B) any type of assets of the Borrower or
any of its subsidiaries that are not included in the Borrowing Base (as defined
in the ABL Credit Agreement on the Closing Date, without giving effect to any
amendments, modifications or other changes to such definition from time to time
after the Closing Date) unless approved by the Administrative Agent at the
direction of the Required Lenders) or (ii) does not contain a borrowing base.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of ‎Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F, appropriately completed
and signed by a Responsible Officer.
“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan (including any Applicable Premium), in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees (including any Applicable Premium) that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees (including any
Applicable Premium) are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Closing Date” means February 29, 2016.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to ‎Section 3.06(b)).
“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Participant” has the meaning specified in ‎Section 10.06(d).
“Participant Register” has the meaning specified in ‎Section 10.06.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means, with respect to the Borrower or any Guarantor,
(a) any Acquisition by such Person for which the Acquisition Consideration
consists solely of Qualified Capital Stock or Equity Proceeds or any combination
of Qualified Capital Stock and Equity Proceeds of the Borrower or (b) any other
Acquisition by such Person, if, at the time of, and after giving effect on a Pro
Forma Basis to, such other Acquisition:
(i)    the pro forma Consolidated Leverage Ratio as of the end of the most
recent Measurement Period for which financial statements of the Borrower are
available is less than 3.5 to 1.0 (assuming, for purposes of this clause (i),
that such Acquisition, and all other Acquisitions consummated since the first
day of the relevant Measurement Period ending on or prior to the date of such
Acquisition, and all Indebtedness incurred, assumed or repaid in connection
therewith had occurred on the first day of such relevant Measurement Period);
(ii)    pro forma Liquidity is greater than $62,500,000; and
(iii)    the Acquisition Consideration paid to acquire a Person that will not be
a Loan Party following the acquisition thereof, or to acquire property or assets
that will not be owned by a Loan Party, together with all other such
Acquisitions and Investments made pursuant to Section 7.03(c)(iv), shall not
exceed $1,000,000.
“Permitted JV” has the meaning specified in ‎Section 7.03(k).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” has the meaning specified in the Preliminary Statements hereto.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Plan Effective Date” has the meaning assigned to the term “Effective Date” in
the Plan of Reorganization.
“Plan of Reorganization” has the meaning specified in the Preliminary Statements
hereto.
“Platform” has the meaning specified in ‎Section 6.02.
“Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.
“Pre-Petition Administrative Agent” has the meaning specified in the Preliminary
Statements hereto.
“Pre-Petition Term Lenders” has the meaning specified in the Preliminary
Statements hereto.
“Pre-Petition Term Loan Credit Agreement” has the meaning specified in the
Preliminary Statements hereto.
“Pre-Petition Term Loans” has the meaning specified in the Preliminary
Statements hereto.
“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S X
and otherwise reasonably satisfactory to the Administrative Agent and the
Required Lenders.
“Public Lender” has the meaning specified in ‎Section 6.02.
“Qualified Capital Stock” of any Person means any capital stock of such person
that is not Disqualified Capital Stock; provided that such capital stock shall
not be deemed Qualified Capital Stock to the extent sold or owed to a Subsidiary
of such person or financed, directly or indirectly, using funds (1) borrowed
from such person or any Subsidiary of such person until and to the extent such
borrowing is repaid or (2) contributed, extended, guaranteed or advanced by such
person or any Subsidiary of such person (including, without limitation, in
respect of any employee stock ownership or benefit plan). Unless otherwise
specified, Qualified Capital Stock refers to Qualified Capital Stock of
Borrower.
“Real Estate Collateral Requirement” means the requirement that the
Administrative Agent shall have received a Mortgage for each Material Real
Property, which includes to the extent reasonably available, with respect to any
Salt Water Disposal Well, a specific reference to the API number for such well,
together with the following documents: (a) with respect to each Material Real
Property that has a net book value of $500,000 or more, a title report and a
fully paid policy of title insurance (or “pro forma” or marked up commitment
having the same effect of a title insurance policy) or endorsement to any
existing policy of title insurance delivered pursuant to the Pre-Petition Term
Loan Agreement (i) in a form approved by the Administrative Agent, at the
direction of the Required Lenders (such approval not to be unreasonably
withheld) insuring the Lien of the Mortgage encumbering such property as a valid
first priority Lien, (ii) in an amount reasonably satisfactory to the
Administrative Agent, at the direction of the Required Lenders, (iii) issued by
a nationally recognized title insurance company reasonably satisfactory to the
Administrative Agent, at the direction of the Required Lenders (the “Title
Company”), (iv) containing no exceptions other than (A) the Liens described in
Sections 7.01(b), (c), (d), (g) and (j) and (B) Liens that are otherwise
acceptable to the Administrative Agent and the Required Lenders and (v) that
includes (A) such coinsurance and direct access reinsurance as the Required
Lenders may reasonably deem necessary or desirable and (B) such endorsements or
affirmative insurance reasonably required by the Administrative Agent, at the
direction of the Required Lenders, and available in the applicable jurisdiction
provided Borrower will not be required to deliver a title policy with respect to
(1) any Salt Water Disposal Asset that is uninsurable in the opinion of the
Title Company due to the nature of the Borrower’s interest in such Salt Water
Disposal Asset or (2) any Salt Water Disposal Asset for which the Title Company
has required documentation from a third party that has been requested but has
not been delivered after the Borrower has used commercially reasonable efforts
(without the expenditure of funds) to obtain such documentation, (b) with
respect to each Material Real Property that has a net book value of between
$100,000 and $500,000, a title report, (c) to the extent required by Required
Lenders pursuant to Section 6.18, an appraisal complying with the requirements
of the Financial Institutions Reform Recovery and Enforcement Act of 1989, by a
third-party appraiser selected by the Administrative Agent, (d) an opinion of
local counsel reasonably acceptable to the Administrative Agent and the Required
Lenders and in form and substance satisfactory to the Administrative Agent and
the Required Lenders, (e) with respect to each Material Real Property on which
is located a building or mobile home, in order to comply with the National Flood
Insurance Reform Act of 1994 and related legislation (including the regulations
of the Board of Governors of the Federal Reserve System) (“Flood Laws”) to the
extent applicable to the Administrative Agent or any Lender: (A) a completed
standard flood hazard determination form, (B) if the improvement(s) to the
improved real property is located in a special flood hazard area, a notification
to the Borrower (“Borrower Notice”) and, if applicable, notification to the
Borrower that flood insurance coverage under the National Flood Insurance
Program (“NFIP”) is not available because the community does not participate in
the NFIP, documentation evidencing the Borrower’s receipt of the Borrower Notice
and (C) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of the flood
insurance policy, the Borrower’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent, at the direction of the Required Lenders, (f) to the
extent required by the Administrative Agent, environmental assessment reports,
including existing reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, at the direction of the Required
Lenders, and (g) with respect to any leased real property related to Salt Water
Disposal Assets, to the extent the consent of the landlord thereunder is
required by the applicable lease, Borrower shall use commercially reasonable
efforts to obtain the consent of the lessor of such real property to the
Mortgage of such lease in form and substance reasonably acceptable to the
Administrative Agent, at the direction of the Required Lenders (which, for the
avoidance of doubt, will not require the expenditure of any consent fee, other
than reimbursement of costs, to the landlord), provided that with respect to any
lease related to Salt Water Disposal Assets, to the extent the Borrower shall
have used commercially reasonable efforts pursuant to the Pre-Petition Credit
Agreement in the reasonable judgment of the Required Lenders to obtain the
consent or cooperation of the landlord thereunder (including to obtain a
memoranda of lease in recordable form or amendment to a legal description to the
extent either is a condition to the recordation of a Mortgage related to such
lease) and notwithstanding such efforts such landlord has refused to consent or
cooperate, Borrower shall be deemed to have satisfied such obligation. For the
purposes of determining relevant net book value with respect to any Material
Real Property, such value shall (x) with respect to Material Real Property as of
the Closing Date, equal the amount set forth opposite such Material Real
Property on Schedule 5.08(a), (y) with respect to Material Real Property that is
leased or acquired by a Loan Party after the Closing Date, be reasonably
determined on the date of acquisition of such Material Real Property and (z)
with respect to Material Real Property owned or leased by an entity which
becomes a Loan Party after the Closing Date, be reasonably determined on the
date on which such entity becomes a Loan Party, in each case as determined by
the Administrative Agent at the direction of the Required Lenders.
“Recipient” means (a) any Lender and (b) the Administrative Agent, as
applicable.
“Register” has the meaning specified in ‎Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning set forth in ‎Section 9.06.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repricing Transaction” means any amendment, amendment and restatement, or other
modifications to this Agreement resulting in an effective interest cost or
weighted average yield (with the comparative determinations to be made by the
Required Lenders consistent with generally accepted financial practices, after
giving effect to, among other factors, margin, interest rate floors, upfront or
similar fees or original issue discount, but excluding the effect of any
arrangement, structuring, syndication or other fees payable to any lead arranger
(or its affiliates) in connection with the amendment) that is less than the
effective interest cost or weighted average yield (as determined by the Required
Lenders on the same basis) of the Loans prior to such amendment, the primary
purpose of which was to reduce such effective interest cost or weighted average
yield.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Total Outstandings; provided that the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Resignation Effective Date” has the meaning set forth in ‎Section 9.06.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
‎Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent or the
Required Lenders, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent or the
Required Lenders, appropriate authorization documentation, in form and substance
satisfactory to the Administrative Agent, at the direction of the Required
Lenders.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Robota” means Robota Energy Equipment, LLC, a Texas limited liability company.
“Roll Forward Increase” means, for any fiscal quarter, an amount equal to the
sum of the Capital Payment Credit, if any, with respect to each of the three
immediately preceding fiscal quarters (whether or not Liquidity exceeded
$50,000,000 at any time during such fiscal quarters).
“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Salt Water Disposal Assets” means assets used by any Loan Party in connection
with the operation of a commercial salt water and non-hazardous oil and gas
waste disposal facility, including any Salt Water Disposal Well and any tankage
or equipment used in connection therewith.
“Salt Water Disposal Well” means an underground well used for the disposal of
fluids associated with oil and gas production.
“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC and the United States Department
of State), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to ‎Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
“Security Agreement” means that certain Security Agreement dated as of the
Closing Date, as amended and supplemented from time to time, executed by each of
the Loan Parties in favor of the Administrative Agent.
“Security Agreement Supplement” means the form of supplement attached to the
Security Agreement as Annex I.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Property” means each of the parcels of land identified on Schedule
5.08(b).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Proceeds Collateral Account” means a deposit account established by
the Borrower at the Administrative Agent or another bank acceptable to the
Lenders, which shall be subject to an account control agreement in favor of the
Administrative Agent or such other bank, as applicable, for the benefit of the
Secured Parties.
“Term Loan Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“Title Company” has the meaning assigned to such term in the definition of Real
Estate Collateral Requirement.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) which has
become publicly available at least two Business Days (but not more than five
Business Days) prior to the date of any repayment, prepayment, acceleration,
assignment, amendment, amendment and restatement or other modification (or, if
such statistical release is not so published or available, any publicly
available source of similar market data selected by the Borrower in good faith))
most nearly equal to the period from such date of repayment, prepayment,
acceleration, assignment, amendment, amendment and restatement or other
modification to the third anniversary of the Original Closing Date; provided,
however, that if the period from such date of repayment, prepayment,
acceleration, assignment, amendment, amendment and restatement or other
modification to the third anniversary of the Original Closing Date is not equal
to the constant maturity of a United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given, except that if the period from such date of repayment, prepayment,
acceleration, assignment, amendment, amendment and restatement or other
modification date to such third anniversary of the Original Closing Date is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in ‎Section
3.01(e)(ii).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03.    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).

Section 1.06.    Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II and IX) or any of the other Loan Documents
to be in Dollars shall also include the equivalent of such amount in any
currency other than Dollars, such equivalent amount thereof in the applicable
currency to be determined by the Administrative Agent at such time on the basis
of the Spot Rate (as defined below) for the purchase of such currency with
Dollars. For purposes of this Section 1.06, the “Spot Rate” for a currency means
the rate determined by the Administrative Agent to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 10:00 a.m. on the date two Business Days prior
to the date of such determination; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

Section 1.07.    Uniform Commercial Code. Terms relating to Collateral used and
not otherwise defined herein that are defined in the UCC shall have the meanings
set forth in the UCC, as applicable and as the context requires.

ARTICLE II
THE LOANS

Section 2.01.    The Loans. As of the Closing Date, (i) the aggregate
outstanding principal amount of Pre-Petition Term Loans of each Pre-Petition
Term Lender shall be exchanged for, and constitute, loans under this Agreement
(“Loans”) in an amount equal to such Pre-Petition Term Lender’s aggregate
outstanding principal amount of Pre-Petition Term Loans as of the Closing Date,
as determined immediately prior to such exchange and (ii) all accrued and unpaid
interest on such Pre-Petition Term Loans as of the Closing Date shall hereby be
deemed to be accrued and unpaid interest on the Loans hereunder. The Borrower
acknowledges and agrees that the exchange referred to in the immediately
preceding sentence shall constitute a Loan made on behalf of each Lender to the
Borrower on the Closing Date in an amount equal to such Lender’s aggregate
outstanding principal amount of Pre-Petition Term Loans as of the Closing Date,
as determined immediately prior to such exchange, and that the Lenders shall
have no obligation to advance or make additional funds available to the Borrower
on or after the Closing Date. Amounts borrowed under this ‎‎Section 2.01 and
repaid or prepaid may not be reborrowed.

Section 2.02.     [Reserved].

Section 2.03.    [Reserved].

Section 2.04.    [Reserved].

Section 2.05.    Prepayments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty, except as set forth in ‎Section 2.05(c); provided
that (i) such notice must be received by the Administrative Agent not later than
10:00 a.m. one Business Day prior to the date of such prepayment of the Loans
and (ii) any prepayment of Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Loan shall be accompanied by all accrued interest on the
amount prepaid. Subject to ‎Section 2.16, each such prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Applicable
Percentages.
(b)    Mandatory.
(i)    Change of Control. Upon any Change of Control, the Borrower shall prepay
all Loans then outstanding at an offer price in cash in an amount equal to 101%
of the aggregate principal amount of the Loans, plus accrued and unpaid interest
(if any) as of the date of such repurchase, plus any Applicable Premium.
(ii)    Sales of Assets. Subject to the Intercreditor Agreement, upon receipt of
Net Proceeds from (A) the sale or other disposition of any property or assets of
any Loan Party or any of its Subsidiaries (other than inventory sold in the
ordinary course) or (B) any casualty insurance pursuant to ‎Section 6.07 or
business interruption insurance, or if any of such property or assets are
comprised of real property subject to a mortgage that is damaged, destroyed or
taken by condemnation, in whole or in part, the Borrower shall pay or cause such
Loan Party or its Subsidiaries to pay to the Administrative Agent, for the
ratable benefit of the Lenders, an amount equal to 100% of such Net Proceeds as
a mandatory prepayment of the Obligations; provided that, no proceeds realized
in a transaction or series of transactions which would otherwise be subject to
the prepayment requirements under the foregoing clause (A) or (B) shall
constitute Net Proceeds for purposes of this Section 2.05(b)(ii) until the
aggregate proceeds from all such transactions exceed $250,000 over the term of
this Agreement (and thereafter all such proceeds, including the initial $250,000
of such proceeds, shall constitute Net Proceeds for purposes of this Section
2.05(b)(ii) and be subject to the prepayment requirement included herein).
Notwithstanding the foregoing, the Borrower will not be required to use Net
Proceeds to prepay the Obligations to the extent that the relevant Loan Party or
Subsidiary reinvests such Net Proceeds in replacement assets within 90 days
following its receipt of such Net Proceeds; provided that, during such
reinvestment period, such Net Proceeds shall be held in the Term Loan Proceeds
Collateral Account until the Net Proceeds are so reinvested.
(iii)    Proceeds from Issuance of Indebtedness. If any Loan Party or any of its
Subsidiaries issues any Indebtedness (other than Indebtedness permitted pursuant
to ‎Section 7.02), the Borrower shall pay, or cause such Loan Party or its
Subsidiaries to pay, to the Administrative Agent, for the ratable benefit of the
Lenders, when and as received by such Loan Party or its Subsidiaries, as a
mandatory prepayment of the Obligations, an amount equal to 100% of the Net
Proceeds of such issuance of Indebtedness.
(iv)    [Reserved].
(v)    Extraordinary Receipts. Upon receipt by any Loan Party or any of its
Subsidiaries of any Extraordinary Receipts, the Borrower shall pay, or cause
such Loan Party or Subsidiary to pay, to the Administrative Agent, for the
ratable benefit of the Lenders, when and as received by such Loan Party or
Subsidiary and as a mandatory prepayment of the Obligations, an amount equal to
100% of such Extraordinary Receipts.
(vi)    [Reserved].
(vii)    Right to Decline Mandatory Prepayments. Any mandatory prepayment (other
than pursuant to clause (iii) above) may be declined by any Lender without
prejudice to such Lender’s rights hereunder to accept or decline any future
mandatory prepayment, and any such election to decline a prepayment shall not be
construed as a waiver of any other requirement (including the requirement to
repay all Obligations) hereunder. If a Lender chooses to decline a mandatory
prepayment, such Lender shall provide written notice thereof to the
Administrative Agent and the Borrower not less than one (1) Business Day prior
to the date on which such mandatory prepayment is due (or within one (1)
Business Day of receipt of such prepayment notice), if such prepayment was not
provided by the Borrower at least one (1) Business Day prior to the making of
such prepayment (return of such prepayment to accompany any such notice), and
the Lenders that accept such mandatory prepayment shall share the proceeds
thereof on a pro rata basis as determined among the Lenders electing to
participate in such mandatory prepayment (and if declined by all Lenders, the
amount of such mandatory prepayment shall be retained by the Borrower).
(c)    Applicable Premium. With respect to each repayment or prepayment Loans
under ‎Section 2.05(a), ‎Section 2.05(b)(i) and ‎Section 2.05(b)(iii), any
acceleration of the Loans and other Obligations pursuant to Section 8.02, any
repayment, or any mandatory assignment of the Loans of any Lender by a
Non-Consenting Lender in connection with a Repricing Transaction or any
amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, the Borrower shall be required to pay with
respect to the amount of the Loans repaid, prepaid, assigned or subject to a
Repricing Transaction, in each case, concurrently with such repayment,
prepayment, assignment or Repricing Transaction, the following amount (the
“Applicable Premium”):
(i)    if made prior to the third anniversary of the Original Closing Date, the
Make-Whole Amount;
(ii)    if made on or after the third anniversary but prior to the fourth
anniversary of the Original Closing Date, a premium in an amount equal to 6.75%
of the amount of the Loans being repaid, prepaid or assigned;
(iii)    if made on or after the fourth anniversary but prior to the fifth
anniversary of the Original Closing Date, 3.375% of the amount of the Loans
being repaid, prepaid or assigned; and
(iv)    if made on or after the fifth anniversary of the Original Closing Date,
$0.
It is understood and agreed that if the Loans are accelerated or otherwise
become due prior to their Maturity Date, including without limitation as a
result of any Event of Default described under ‎Section 8.01(f), the Applicable
Premium will also automatically be due and payable as though the Loans were
being repaid, prepaid or assigned (or amended or otherwise modified pursuant to
such amendment) and shall constitute part of the Obligations with respect to the
Loans.
(d)    Application of Payments and Prepayments. Subject to Section 2.05(b)(vii)
and Section 2.16, each prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages. Any prepayments
actually made pursuant to Section 2.05(b)(ii), (iii) or (v) shall be applied pro
rata to all remaining scheduled amortization installments pursuant to Section
2.07. Payments of Loans pursuant to Section 2.05(a) shall be applied to
scheduled amortization installments pursuant to Section 2.07 as directed by the
Borrower in a writing to the Administrative Agent or, if no such instruction is
received, in direct forward order of maturity. For the avoidance of doubt, all
such payments will reduce the principal amount of Loans (and such scheduled
amortization installments) net of any interest, fees, charges, premiums or other
amounts due and payable hereunder at the time of such payment.

Section 2.06.    [Reserved].

Section 2.07.    Repayment of Loans. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the first day of each
April, July, October and January, commencing with the first full fiscal quarter
commencing after the Closing Date, an amount equal to one percent (1%) per annum
of the original principal amount of the Loans made on the Closing Date, as
adjusted from time to time pursuant to ‎Section 2.05(d), which will be applied
to the principal of the Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Loans outstanding on such
date.

Section 2.08.    Interest.
(a)    Subject to the provisions of ‎Section 2.08(b), each Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Applicable Rate.
(b)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(c)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (i) all Obligations consisting of the
principal amount of Loans outstanding hereunder and (ii) all overdue amounts
other than in respect of such principal of Loans shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
(d)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(e)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.09.    Fees. The Borrower shall pay to the applicable Lenders and the
Administrative Agent, in Dollars, fees in the amounts and at the times specified
in the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

Section 2.10.    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. All computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to ‎Section 2.12(a), bear interest for
one day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11.    Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

Section 2.12.    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 1:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, but in no event shall it be obligated to,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    [Reserved.]
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make payments pursuant to ‎Section 10.04(c) are several and not joint. The
failure of any Lender to fund any such participation or to make any payment
under ‎Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to purchase its
participation or to make its payment under ‎Section 10.04(c).
(e)    [Reserved.]
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of fees then due hereunder of the Administrative Agent, (ii)
second, toward payment of interest and fees then due hereunder, ratably among
the other parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

Section 2.13.    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of the amount of such Obligations due and payable to such Lender
at such time to the aggregate amount of the Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations due and payable to all Lenders hereunder and under
the other Loan Documents at such time obtained by all the Lenders at such time
or Obligations owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of the amount of such Obligations owing (but not
due and payable) to such Lender at such time to the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.14.    [Reserved].

Section 2.15.    [Reserved].

Section 2.16.    Defaulting Lenders.
(a)    Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in ‎Section 10.01.
(ii)    Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to ‎Section 10.08),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy potential future obligations of that Defaulting Lender to
fund Loans under this Agreement; fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Lender or as otherwise as may be required under the
Loan Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.01 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of that Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with their respective Applicable Percentages.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(b)    Defaulting Lender Cure.  If the Borrower and the Administrative Agent, at
the direction of the Required Lenders, agree in writing in their sole discretion
that a Defaulting Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01.    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require an applicable withholding
agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower or the Administrative
Agent, as the case may be, upon the basis of the information and documentation
to be delivered pursuant to subsection (e) below.
(ii)    If any applicable withholding agent shall be required to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding Taxes, from any payment, then such withholding agent shall withhold
or make such deductions as are determined by such withholding agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, such withholding agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Law, and if such Tax subject to withholding or deduction is an
Indemnified Tax or Other Tax, the sum payable by the Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify each Recipient and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
applicable Recipient and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this ‎Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in ‎Section 3.01(e)(ii)(A), ‎(ii)‎(B) or ‎(ii)‎(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c) (3)(B)
of the Code, or a “CFC” described in Section 881(c)(3)(C) of the Code (a “U.S.
Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct or
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
an exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Lender or Administrative Agent be required
to pay any amount to the Administrative Agent or Borrower pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this ‎Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.

Section 3.02.    [Reserved].

Section 3.03.    [Reserved].

Section 3.04.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(ii)    subject any Recipient to any tax of any kind whatsoever with respect to
this Agreement or change the basis of taxation of payments to such Recipient in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Taxes described in
clauses (a) or (b) of the definition of Excluded Tax payable by such Recipient);
or
(iii)    impose on any Lender any other condition, cost or expense affecting
this Agreement or the Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making any Loan or of maintaining its obligation to make any such
Loan, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 3.05.     [Reserved].

Section 3.06.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, and
in each case, would not subject such Lender, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, and in each case such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, replace such Lender in accordance with Section 10.13.

Section 3.07.    Survival. All of the Borrower’s obligations under this Article
III shall survive repayment of all other Obligations hereunder and resignation
of the Administrative Agent.

ARTICLE IV
CONDITIONS PRECEDENT

Section 4.01.    Conditions to the Closing Date. The effectiveness of this
Agreement on the Closing Date is subject to the satisfaction of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of executed counterparts of this
Agreement sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower.
(b)    All fees required to be paid to the Administrative Agent and the Lenders
on or before the Closing Date shall have been paid and all fees required to be
paid to the Lenders on or before the Closing Date shall have been paid.
(c)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent and the Lenders (directly to such counsel if
requested by the Administrative Agent or the Lenders, as applicable) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent and the Lenders, as applicable).
(d)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V shall be true and correct on and as of the Closing
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date.
(e)    No Default shall exist on the Closing Date.
(f)    All consents, licenses, approvals, waivers, acknowledgements and other
agreements required in connection with the execution, delivery and performance
by such Loan Party, and the validity against such Loan Party, of the Loan
Documents delivered on the Closing Date to which it is a party shall be in full
force and effect.
(g)    The Administrative Agent shall have received at least 3 Business Days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act that
has been requested by the Administrative Agent in writing at least 10 Business
Days prior to the Closing Date.
(h)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of the Guaranty, in form and substance satisfactory
to the Lenders, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;
(ii)    executed counterparts of the ABL Credit Agreement, in form and substance
satisfactory to the Lenders duly executed by the parties thereto;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lenders may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;
(iv)    such documents and certifications as the Lenders may reasonably require
to evidence that each Loan Party is duly organized or formed, and that the
Borrower and each Guarantor is validly existing, in good standing and qualified
to engage in business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
(v)    a favorable opinion of each of (i) Weil, Gotshal & Manges LLP, counsel to
the Loan Parties, (ii) Welborn Sullivan Meck & Tooley, P.C., Colorado counsel to
the Loan Parties, and (iii) Hinkle Shanor LLP, New Mexico counsel to the Loan
Parties, in each case addressed to the Administrative Agent and each Lender, as
to the matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;
(vi)    a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.01(d) and (e) have been satisfied;
(vii)    a financial forecast of the Borrower and its Subsidiaries on a
consolidated basis prepared by management of the Borrower, including
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on an annual basis for each of the
Borrower’s fiscal years 2016 through and including 2021;
(viii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(ix)    executed counterparts of the Intercreditor Agreement, in form and
substance satisfactory to the Lenders, duly executed by the parties thereto;
(x)    executed counterparts of the Security Agreement, in form and substance
satisfactory to the Lenders, duly executed by the parties thereto, together
with:
(A)    certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,
(B)    proper UCC financing statements in form appropriate for filing in all
jurisdictions that the Lenders may deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement,
(C)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement that the Lenders may deem necessary
or desirable in order to cause the Term Loan Priority Collateral, subject to
Section 6.12(f), to be subject to a perfected, first priority Lien in favor of
the Administrative Agent for the benefit of the Secured Parties (prior to all
other Liens other than Liens permitted pursuant to Section 7.01) as determined
by the Lenders in their reasonable discretion, and
(D)    the Account Control Agreements and the Securities Account Control
Agreement (in each case, as defined in the Security Agreement and in form and
substance satisfactory to the Lenders) required pursuant to the Security
Agreement (except to the extent otherwise provided in the Intercreditor
Agreement).
(xi)    intellectual property security agreement supplements (together with each
other intellectual property security agreement and intellectual property
security agreement supplement currently in effect and hereafter delivered
pursuant to Section 6.12, in each case in form and substance satisfactory to the
Lenders and as amended, the “Intellectual Property Security Agreement”), duly
executed by each Loan Party, together with evidence that all action that the
Lenders may deem necessary or desirable in order to perfect the Liens created
under the Intellectual Property Security Agreement has been taken;
(xii)    executed counterparts of the Intercompany Note, in form and substance
satisfactory to the Lenders, duly executed by the parties thereto;
(xiii)    certificates attesting to the Solvency of (i) the Borrower and its
Subsidiaries (individually and in the aggregate on a consolidated basis) and
(ii) each of the Borrower, Basic Energy Services GP, LLC, Basic Energy Services
LP, LLC, Basic Energy Services, L.P., and Taylor Industries, Inc. individually,
before and after giving effect to the transactions contemplated by the Plan of
Reorganization on the Closing Date and the payment of fees and expenses in
connection therewith, from its chief financial officer;
(xiv)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral; and
(xv)    such other certificates or documents as the Administrative Agent or any
Lender reasonably may require.
(i)    The Confirmation Order shall have been entered by the Bankruptcy Court
and shall have become final and non-appealable.
(j)    After giving effect to the Closing Date, the Plan Effective Date shall
have occurred.
(k)    Substantially concurrently with the Closing Date, all principal, premium,
if any, interest, fees and other amounts due or outstanding under the DIP Credit
Agreement shall have been paid in full, the commitments thereunder terminated
and all guarantees and security in support thereof discharged and released, all
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Lenders, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01.    Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

Section 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene the terms of any of
such Person’s Organization Documents; conflict with or result in any breach or
contravention of, or require any payment to be made under, any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, except for conflicts,
breaches or contraventions that could not reasonably be expected to result in a
Material Adverse Effect; violate any Law or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or result in the creation or imposition of any Lien
on any property of the Borrower or any Subsidiary except Liens created under the
Loan Documents.

Section 5.03.    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, the perfection or continuance of the Liens created under the
Collateral Documents (including the first or second priority nature thereof, as
applicable) or the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, are required by the Loan Documents, or in the
case of any authorization, approval, action, notice or filing from or with a
Person other than a Governmental Authority, the failure to have could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.04.    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    
(i)    The audited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2015, and each audited
balance sheet of the Borrower and its Subsidiaries subsequently delivered under
Section 6.01(a), and the related consolidated statements of operations,
stockholders’ equity, and cash flows for such fiscal year, were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations and cash flows for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and show or
describe all material indebtedness and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(ii)    The consolidated balance sheet of the Borrower and its Subsidiaries for
the most recent fiscal quarter ended, and the related consolidated statements of
operations, changes in stockholders’ equity, and cash flows for such fiscal
quarter, fairly present in all material respects the financial position, results
of operations cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.
(b)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect other than those affecting the oil field
service industry generally.
(c)    The consolidated forecasted balance sheet, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(d), as applicable, were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
condition and performance, recognizing that there are industry-wide risks
normally associated with the types of business conducted by the Borrower and its
Subsidiaries and that the Borrower does not warrant that such forecasts and
estimates will ultimately prove to have been accurate.

Section 5.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that purport to affect or pertain to this
Agreement, any other Loan Document or, either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

Section 5.07.    No Default. Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 5.08.    Ownership of Property; Liens; Investments. Each Loan Party and
each of its Subsidiaries has good title to, or valid leasehold interests in, all
of their respective property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No such
property is subject to a Lien, other than Liens permitted under Section 7.01. As
of the Closing Date, to the Borrower’s knowledge Schedule 5.08(a) lists all
Material Real Property.

Section 5.09.    Environmental Compliance.
(a)    The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential Environmental Liability on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and Environmental Liabilities
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    None of the properties currently or formerly owned, leased or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property. Except as in accordance in all material respects
with the requirements of all Environmental Laws: (i) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to the best of the
knowledge of the Loan Parties, on any property formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and (ii) Hazardous
Materials have not been released, discharged or disposed of (x) on, at, under,
to, from, or in any property currently or formerly owned, leased or operated by
any Loan Party or any of its Subsidiaries or (y) by any Loan Party or any of
their respective Subsidiaries at any other property, facility or location.
Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, there is no asbestos or asbestos-containing
material on any property currently owned, leased or operated by any Loan Party
or any of its Subsidiaries.
(c)    Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except for any investigations, assessments or remedial or
response actions not reasonably expected to result in a material Environmental
Liability. All Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in accordance with the requirements of all Environmental Laws in all material
respects and in a manner not reasonably expected to result in a material
Environmental Liability.
(d)    The Loan Parties and each of their respective Subsidiaries have obtained
all Environmental Permits necessary for the ownership and operation of their
properties and assets and the conduct of their business except where the failure
to do so could not, either individually or in the aggregate, reasonably be
expected to result a material Environmental Liability. Except where the failure
to do so could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Loan Parties and their
respective Subsidiaries have been and are in compliance with all Environmental
Laws and the terms and conditions of applicable Environmental Permits. There are
no pending or, to the best knowledge of the Borrower, threatened, claims against
any Loan Party or any of its Subsidiaries under any Environmental Laws and
neither the Loan Parties nor any of their respective Subsidiaries has received
any written notice of alleged non-compliance with applicable Environmental Laws
or Environmental Permits which could, in each case, either individually or in
the aggregate, reasonably be expected to result in a material Environmental
Liability.

Section 5.10.    Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

Section 5.11.    Taxes. The Borrower and its Subsidiaries have filed all
federal, state and other material Tax returns and reports required to be filed,
and have paid all federal, state and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed Tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any Tax sharing agreement

Section 5.12.    ERISA Compliance.
(a)    The Borrower, its Subsidiaries and each ERISA Affiliate have maintained
each Plan (other than a Multiemployer Plan) in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state laws.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not, either individually or in the aggregate, reasonably
be expected to cause a Material Adverse Effect: (i) no ERISA Event has occurred,
and neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate have met all applicable requirements under the Pension Funding Rules
in respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

Section 5.13.    Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens except those created under the Collateral
Documents. As of the Closing Date, no Loan Party has any equity investments in
any other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation. As of the Closing Date, each of Robota and BESI is an Immaterial
Domestic Subsidiary.

Section 5.14.    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

Section 5.15.    Disclosure. The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries or any other Loan Party is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time, recognizing that
there are industry-wide risks normally associated with the types of business
conducted by the Borrower and its Subsidiaries and that the Borrower does not
warrant that such projections and estimates will ultimately prove to have been
accurate.

Section 5.16.    Compliance with Laws. Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.17.    Intellectual Property; Licenses, Etc.
(a)    The Borrower and each of its Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, Licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
(b)    To the knowledge of the Borrower and each of its Subsidiaries, on and as
of the date hereof, there is no material violation by any Person of any right of
the Borrower or any of its Subsidiaries with respect to any IP Rights included
in the Collateral, pledged by it under the name of the applicable Loan Party.

Section 5.18.    Solvency. The Borrower and its Subsidiaries are, in the
aggregate on a consolidated basis, Solvent, and each of the Borrower, Basic
Energy Services GP, LLC, Basic Energy Services LP, LLC, Basic Energy Services,
L.P., and Taylor Industries, Inc. is individually Solvent, in each case after
giving effect to the effectiveness of this Agreement and the transactions
contemplated by the Plan of Reorganization on the Closing Date.

Section 5.19.    Casualty, Etc. Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.20.    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries and neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.

Section 5.21.    Collateral Documents. The provisions of the Collateral
Documents are or will be effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien on the Term Loan Priority Collateral and second priority
Lien on the ABL Priority Collateral (subject, in each case, to Liens permitted
by Section 7.01) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents and for
such other action completed on or prior to the Closing Date, no filing or other
action will be necessary to perfect or protect such Liens.

Section 5.22.    Sanctions and Anti-Corruption Concerns. No Loan Party, nor any
Subsidiary, nor, to the knowledge of the Loan Parties and their Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
a Person that is, or is owned or controlled by one or more Persons that are, (a)
currently the subject or target of any Sanctions or (b) located, organized or
resident in a Designated Jurisdiction. The Loan Parties and their Subsidiaries
are in compliance in all material respects with applicable Sanctions and with
the Foreign Corrupt Practices Act of 1977, as amended, and all other applicable
anti-corruption laws (“Anti-Corruption Laws”).

ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

Section 6.01.    Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ending December 31,
2016), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in stockholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, 5 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ending March 31, 2017), (A) a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
stockholders’ equity, and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes and (B)
desktop appraisals with respect to the Collateral as of the last day of each
fiscal quarter by an appraiser reasonably acceptable to the Required Lenders and
the Administrative Agent;
(c)    as soon as available, but in any event within 30 days after the end of
each month, in each case to the extent otherwise prepared or reasonably
available to the Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such month, and the related consolidated
statements of operations, changes in stockholders’ equity, and cash flows for
such month and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding month
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations, and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;
(d)    as soon as available, but in any event not later than 45 days after the
end of each fiscal year of the Borrower, a financial forecast of the Borrower
and its Subsidiaries on a consolidated basis prepared by management of the
Borrower, in form satisfactory to the Administrative Agent and the Required
Lenders, including consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs);
(e)    copies of all Borrowing Base Certificates and related reports promptly
after delivering such certificates and reports to the ABL Agent; and
(f)    as soon as available, but in any event not later than 30 days after the
end of each calendar month, commencing with the month ending on December 31,
2016, a report prepared by management of the Borrower indicating in reasonable
detail all Capital Expenditures and Capital Lease payments made during such
calendar month.
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the Board (or the audit committee of the Board) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
(including any Borrowing Base Certificate) furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement (including the ABL Credit
Agreement) and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(f)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(h)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) received under
or pursuant to any instrument, indenture, loan or credit or similar agreement
and, from time to time upon request by the Administrative Agent, or any Lender
through the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;
(i)    promptly after the assertion or occurrence thereof, notice of (x) any
action or proceeding against any Loan Party or any of its Subsidiaries related
to any Environmental Law or Environmental Permit or (y) noncompliance by any
Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit, in each case that could reasonably be expected to have a
Material Adverse Effect; and
(j)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by fax transmission or e-mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Debt Domain, Syndtrak, ClearPar, or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.

Section 6.03.    Notices. Promptly notify the Administrative Agent and each
Lender:
(a)    of the occurrence of any Default;
(b)    of (i) the breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary; or (iv) any other matter; in each case, that has resulted or
could reasonably be expected to result in a Material Adverse Effect;
(c)    of the commencement of, or any material development in, any
investigation, litigation or proceeding affecting the Borrower or any Subsidiary
pursuant to any applicable Environmental Laws which could, either individually
or in the aggregate, reasonably be expected to result in a material
Environmental Liability;
(d)    of the occurrence of any ERISA Event; and
(e)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.
Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 6.04.    Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its material obligations and liabilities, including
(a) all Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

Section 6.05.    Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect the Borrower’s and the Loan Parties’ legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, copyrights, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

Section 6.06.    Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and any equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

Section 6.07.    Maintenance of Insurance. (a) Maintain insurance with respect
to the Collateral, covering casualty, hazard, theft, malicious mischief, flood
and other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A+, unless otherwise approved by the
Administrative Agent, at the direction of the Required Lenders, in their
discretion) satisfactory to the Administrative Agent, at the direction of the
Required Lenders. All proceeds under each policy covering Collateral shall be
payable to the Administrative Agent as a lender loss payee. From time to time
upon request, the Borrower shall deliver to the Administrative Agent the
originals or certified copies of its insurance policies. Unless the
Administrative Agent, at the direction of the Required Lenders, shall agree
otherwise, each policy shall include satisfactory endorsements that (i) provide
for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance, (ii) with respect to
insurance covering Collateral, name the Administrative Agent as loss payee, and
(iii) specify that the interest of the Administrative Agent shall not be
impaired or invalidated by any act or negligence of any Loan Party or the owner
of the property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If the Borrower fails to provide and
pay for any insurance, the Administrative Agent may, at its option, but shall
not be required to, procure the insurance and charge the Borrower therefor. The
Borrower agrees to deliver to the Administrative Agent, promptly as rendered,
copies of all reports made to insurance companies. While no Event of Default
exists, the Loan Parties may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to the Administrative Agent. If an Event
of Default exists, subject to the Intercreditor Agreement, only the
Administrative Agent shall be authorized to settle, adjust and compromise such
claims; and (b) in addition to the insurance required under clause (a) with
respect to Collateral, maintain insurance with insurers (with a Best’s Financial
Strength Rating of at least A+, unless otherwise approved by the Administrative
Agent in its discretion) satisfactory to the Administrative Agent, at the
direction of the Required Lenders, with respect to the properties and business
of the Loan Parties, of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are at
the time of placing such insurance customary for companies similarly situated
and which are available at commercially reasonable rates.

Section 6.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 6.09.    Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

Section 6.10.    Inspection Rights. (a) Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
(b)    Subject to the reimbursement limitations contained in the next sentence,
at any time upon the Administrative Agent’s or the Required Lenders’ request,
the Loan Parties will allow the Administrative Agent (or its designee) to
conduct field examinations to ensure the adequacy of Collateral and related
reporting and control systems, and prepared on a basis reasonably satisfactory
to the Administrative Agent, at the direction of the Required Lenders, such
field examinations to include, without limitation, information required by
applicable law and regulations. The Borrower shall reimburse the Administrative
Agent for all reasonable and documented charges, costs and expenses (including a
reasonable per diem field examination charge and out of pocket expenses) related
thereto with respect to no more than one such field examination during each
calendar year; provided that if an Event of Default has occurred and is
continuing, (x) the Borrower shall reimburse the Administrative Agent for all
reasonable charges, costs and expenses (including a per diem field examination
charge and out of pocket expenses) related to a second such field examination
during such calendar year; and (y) there shall be no limitation on the number or
frequency of field examinations that shall be at the sole expense of the
Borrower.
(c)    Permit the Lenders to appoint two representatives (each such Person, a
“Board Observer”) to be present (whether in person or by telephone) in a
non-voting, observer capacity at all meetings of the Board (including any
special meeting of the Board) and, only if invited by the Board or a committee
of the Board, any meeting of a committee of the Board; provided that
notwithstanding anything to the contrary in this Agreement, the Borrower shall
be entitled to withhold any information and exclude the Board Observers from any
meeting, or any portion thereof, (A) as is reasonably determined by the Borrower
(upon advice of counsel) to be necessary to protect the Borrower’s
attorney-client privilege or (B) that relates to matters as to which the
Borrower reasonably determines as to which any Board Observer or any Lender or
any of their respective Affiliates have or may have a conflict of interest if
and to the extent that such conflict would have disqualified the Board Observer
from attending such meeting or receiving such materials had the Board Observer
been a director of the Borrower at the relevant time. The Borrower shall make
reasonable efforts to notify the Board Observers in advance if the Borrower
anticipates a Board Observer will be excluded from a material portion of a Board
meeting. Prior to such appointment, each Board Observer shall cooperate in good
faith with the Borrower to enter into a reasonable and customary confidentiality
agreement with respect to confidential materials received by such Board Observer
in his capacity as such (it being understood and agreed that such
confidentiality agreement shall permit the Board Observer to share such
confidential information with the Lenders without any restrictions), and the
Board Observers shall agree to abide by the terms of the Borrower’s insider
trading policy as if such Board Observer were a member of the Board. Once
appointed, the Borrower shall send each such Board Observer all applicable
notices, and the Board Observer shall be entitled to receive all information and
other materials (including meeting notices and agendas) that are distributed to
the members of the Board, all at substantially the same time and in the
substantially same manner as such notices, agenda, information and other
materials are provided to the members of the Board; provided, in connection with
such Board Observers attending any such meetings or receiving such information
and materials, the Lenders hereby agree that, in addition to the obligations of
the Board Observers in their confidentiality agreements noted above, the Lenders
shall not disclose or provide any non-public information to other Persons, other
than disclosures and Persons expressly authorized by the Borrower. The Borrower
shall provide the Board Observers with the same travel and expense reimbursement
with respect to such Board Observer’s attendance at Board as is provided to the
directors (or equivalent position) of the Borrower.

Section 6.11.    Use of Proceeds. Use the proceeds of the Loans for general
corporate purposes not in contravention of any Law or of any Loan Document.

Section 6.12.    Covenant to Guarantee Obligations and Give Security. (a) With
respect to (x) any Person that becomes a direct or indirect Subsidiary after the
Closing Date (other than a Permitted JV, a CFC, a Subsidiary that is held
directly or indirectly by a CFC or any Immaterial Domestic Subsidiary created or
acquired after the Closing Date) and (y) any Immaterial Domestic Subsidiary
(including Robota and BESI) that ceases to be an Immaterial Domestic Subsidiary,
then the Borrower shall, at the Borrower’s expense:
(i)    within 15 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion (which, for the avoidance of doubt, may be provided by e-mail)),
cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Administrative Agent, at the direction of the Required
Lenders, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,
(ii)    within 30 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion (which, for the avoidance of doubt, may be provided by e-mail)),
furnish to the Administrative Agent a description of the real and personal
properties of such Subsidiary, in detail satisfactory to the Administrative
Agent, at the direction of the Required Lenders,
(iii)    within 15 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion (which, for the avoidance of doubt, may be provided by e-mail)),
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to duly execute and deliver to the Administrative
Agent Security Agreement Supplements, IP Security Agreement Supplements and
other security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent, at the direction of the Required
Lenders (including delivery of all Pledged Interests in and of such Subsidiary,
and other instruments of the type specified in Section 4.01(h)(x)(A)), securing
payment of all the Obligations of such Subsidiary or such parent, as the case
may be, under the Loan Documents and constituting Liens on all such personal
properties (other than Excluded Properties),
(iv)    within 15 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion (which, for the avoidance of doubt, may be provided by e-mail)),
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to take whatever action (including the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent, at the direction of the Required Lenders,
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to Security Agreement Supplements, IP
Security Agreement Supplements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms, as required by the Security Agreement,
(v)    [Reserved],
(vi)    within 60 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion (which, for the avoidance of doubt, may be provided by e-mail)),
deliver to the Administrative Agent, upon the request of the Administrative
Agent, at the direction of the Required Lenders, in their sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent and the Required Lenders as to the matters contained
in clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent or the Required Lenders may reasonably request, and
(vii)    within 90 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion (which, for the avoidance of doubt, may be provided by e-mail)),
deliver to the Administrative Agent with respect to all Material Real Property
owned, leased or held by the entity that is the subject of such formation or
acquisition, evidence that the Real Estate Collateral Requirement has been
satisfied with respect to such Material Real Property, provided, however, that
to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any item of diligence such as title information,
environmental or engineering reports or surveys, with respect to such Material
Real Property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.
(b)    After the Closing Date, upon the acquisition of any property by any Loan
Party, if such property, in the judgment of the Lenders, shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrower
shall, at the Borrower’s expense:
(i)    within 30 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion (which, for the avoidance of doubt, may be provided by
e-mail)), furnish to the Administrative Agent a description of the property so
acquired in detail satisfactory to the Administrative Agent,
(ii)    within 15 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion (which, for the avoidance of doubt, may be provided by
e-mail)), (A) cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent, at the direction of
the Required Lenders, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such personal
properties and (B) cause the applicable Loan Party to take whatever action
(including the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Required Lenders to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,
(iii)    within 60 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion (which, for the avoidance of doubt, may be provided by
e-mail)), deliver to the Administrative Agent, upon the request of the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent and the Required
Lenders as to the matters contained in clauses (ii) and (iii) above and as to
such other matters as the Administrative Agent or the Required Lenders may
reasonably request, and
(iv)    within 90 days after any acquisition of a Material Real Property (or
such longer period as may be agreed by the Administrative Agent, at the
direction of the Required Lenders, in their sole discretion (which, for the
avoidance of doubt, may be provided by e-mail)), satisfy the Real Estate
Collateral Requirement, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any item of
diligence such as title information, environmental or engineering reports or
surveys, in satisfaction of such requirement with respect to such Material Real
Property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.
(c)    At any time upon request of the Administrative Agent, at the direction of
the Required Lenders, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent, at the direction of the Required Lenders, may reasonably deem necessary
or desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, deeds
to secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
Security Agreement Supplements, IP Security Agreement Supplements and other
security and pledge agreements.
(d)    Notwithstanding the foregoing, if, as of the end of any fiscal quarter,
the Immaterial Domestic Subsidiaries collectively (A) generated more than 5% of
Consolidated EBITDA for the Measurement Period most recently ended for which
financial statements of the Borrower are available or (B) own net assets that
have an aggregate fair market value equal to or greater than 5.0% of
Consolidated Tangible Assets of the Borrower, then in each case the Borrower
shall cause one or more of such Immaterial Domestic Subsidiaries to execute a
joinder agreement (or agreements) such that after giving effect thereto, (x) all
such remaining Immaterial Domestic Subsidiaries that are not Guarantors
generated less than 5% of Consolidated EBITDA for such Measurement Period and
(y) the total net assets owned by all such remaining Immaterial Domestic
Subsidiaries that are not Guarantors will have an aggregate fair market value of
less than 5.0% of the Consolidated Tangible Assets of the Borrower.
(e)    Upon Robota, BESI or any other Immaterial Domestic Subsidiary becoming a
guarantor under the ABL Credit Agreement, such Person shall be deemed to be a
“Guarantor” for purposes of this Agreement and the Borrower shall promptly cause
such Person to duly execute and deliver to the Administrative Agent a guaranty
or guaranty supplement, in form and substance satisfactory to the Administrative
Agent, at the direction of the Required Lenders, guaranteeing the other Loan
Parties’ obligations under the Loan Documents and to deliver such other Loan
Documents and take such other actions specified in clause (a) above within the
time frames specified therein.
(f)    Within 90 days after the Closing Date (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion (which, for the avoidance of doubt, may be provided by
e-mail)) with respect to each Existing Mortgaged Property and each Specified
Property, deliver to the Administrative Agent counterparts of each Mortgage
required to be entered into pursuant to the Real Estate Collateral Requirement
with respect to each such Material Real Property or Salt Water Disposal Assets
duly executed and delivered by the record owner of such Mortgaged Property or
Salt Water Disposal Assets and suitable for recording or filing in all filing or
recording offices that the Administrative Agent, at the direction of the
Required Lenders, may reasonably deem necessary or desirable in order to create
a valid and enforceable Lien subject to no other Liens except Liens permitted
hereunder, at the time of recordation thereof.
(g)    With respect to any Mortgage delivered pursuant to clause (f) above,
satisfy the Real Estate Collateral Requirement within 60 days of the delivery of
such Mortgage (or such longer periods as agreed by the Administrative Agent, at
the direction of the Required Lenders, in their sole discretion (which, for the
avoidance of doubt, may be provided by e-mail)).
(h)    Within three (3) months of the Closing Date (or such longer period as may
be agreed by the Administrative Agent, at the direction of the Required Lenders,
in their sole discretion (which, for the avoidance of doubt, may be provided by
e-mail)), with respect to all certificates of title for any item of Titled
Equipment (as defined in the Security Agreement) owned by a Loan Party as of the
Closing Date in each of Arkansas, Colorado, Montana, New Mexico, Oklahoma,
Pennsylvania, Texas and Wyoming, cause such certificates of title to be
re-notated to reflect liens granted in favor of the Administrative Agent as of
the Closing Date and filed with the appropriate state authority in such
jurisdiction.

Section 6.13.    Compliance with Environmental Laws. Comply, and cause all
lessees and other Persons operating or occupying its properties to comply, in
all material respects, with all applicable Environmental Laws and Environmental
Permits; obtain, maintain and renew all Environmental Permits necessary for its
operations and properties; and conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials (i) from any of its properties
and (ii) released, discharged or disposed of by any Loan Party or its
Subsidiaries at any other property, facility or location, in each case in
accordance with the requirements of all Environmental Laws in all material
respects; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

Section 6.14.    Preparation of Environmental Reports. At the request of the
Required Lenders during the existence of any Default, provide to the Lenders
within 60 days (or such longer period as the Administrative Agent, at the
direction of the Required Lenders, may agree in their sole discretion) after
such request, at the expense of the Borrower, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties. Without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may, at the direction of the Required Lenders, retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Loan Party or
Subsidiary that owns any property described in such request to grant at the time
of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto their respective properties to undertake
such an assessment.

Section 6.15.    Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

Section 6.16.    Compliance with Terms of Leaseholds. Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

Section 6.17.    Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent, at the direction of
the Required Lenders, and, upon request of the Administrative Agent, at the
direction of the Required Lenders, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Section 6.18.    Appraisals. At any time upon the Required Lenders’ request,
promptly provide the Administrative Agent with appraisals thereof of the Loan
Parties’ Collateral from an appraiser selected and engaged by the Administrative
Agent, at the direction of the Required Lenders, and prepared on a basis
reasonably satisfactory to the Administrative Agent, at the direction of the
Required Lenders, such appraisals to include, without limitation, information
required by applicable law and regulations. The Borrower shall reimburse the
Administrative Agent for all reasonable and documented charges, costs and
expenses related thereto with respect to one appraisal during each calendar
year; provided, however, that when an Event of Default exists there shall be no
limitation on the number or frequency of appraisals that shall be at the sole
expense of the Borrower.

Section 6.19.    Administration of Deposit Accounts. Schedule 6.19 sets forth
all deposit accounts maintained by the Loan Parties. The applicable Loan Party
shall be the sole account holder of each deposit account and shall not allow any
other Person (other than the Administrative Agent and, except with respect to
the Term Loan Proceeds Collateral Account, the ABL Agent) to have control over a
deposit account or any property deposited therein. The Borrower shall promptly
notify the Administrative Agent of any opening or closing of a deposit account
by any Loan Party and, with the consent of Administrative Agent, will amend
Schedule 6.19 to reflect same. No funds deposited in the Term Loan Proceeds
Collateral Account shall be used to make voluntary prepayments of the loans
under the ABL Credit Agreement or to prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof any Indebtedness
pursuant to Section 7.15(e). Funds in the Term Loan Proceeds Collateral Account
may be transferred to other deposit accounts of the Loan Parties if and to the
extent such funds are to be disbursed to third parties and, in such case, such
transfer shall occur substantially concurrently with or reasonably in advance of
such disbursement. The only funds that shall be permitted to be deposited in the
Term Loan Proceeds Collateral Account are proceeds from any sale or other
disposition of any property or assets or any casualty or business interruption
insurance that may be required to be applied to prepay the Loans pursuant to
Section 2.05(b)(ii).

ARTICLE VII
NEGATIVE COVENANTS
So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or sign or file or suffer to exist under the Uniform Commercial Code
of any jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);
(c)    Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which do not secure
Indebtedness for borrowed money and which are not overdue for a period of more
than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, individually or in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.02(f), including
such Liens outstanding on the date hereof; provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
(j)    Leases with respect to the assets or properties of any of the Borrower or
any Subsidiary, in each case entered into in the ordinary course of such
Person’s business so long as such leases are subordinate in all respects to the
Liens granted and evidenced by the Collateral Documents and do not, individually
or in the aggregate, (i) interfere in any material respect with the ordinary
conduct of the business of the Borrower or any Subsidiary or (ii) materially
impair the use (for its intended purposes) or the value of the property subject
thereto;
(k)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business in accordance with the past
practices of such Person;
(l)    Liens of the ABL Agent to secure the Indebtedness permitted by Section
7.02(m) hereof; provided, that, such Liens are secured solely by ABL Priority
Collateral and subject to the Intercreditor Agreement;
(m)    Liens securing Indebtedness permitted by Section 7.02(a); provided, that,
such Liens are secured solely by ABL Priority Collateral and subject to the
Intercreditor Agreement;
(n)    Liens on Material Real Property that are disclosed in any policy of title
insurance delivered under the Real Estate Collateral Requirement;
(o)    [reserved]; and
(p)    other Liens securing obligations in an aggregate amount not to exceed
$2,000,000 at any time.

Section 7.02.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person to hedge against (including cap, collar, or exchange) interest rates or
foreign exchange rates, which are incurred in the ordinary course of business
and not for speculative purposes and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;
(b)    Indebtedness among the Borrower and its wholly owned Subsidiaries, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party, be
evidenced by the Intercompany Note, (ii) in the case of Indebtedness owed by any
Loan Party to a Subsidiary that is not Loan Party, be unsecured, evidenced by
the Intercompany Note and subordinated in right of payment to the Obligations,
and (iii) be otherwise permitted under the provisions of Section 7.03;
(c)    Indebtedness under the Loan Documents;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02,
and any refinancings, renewals or extensions, in whole or in part, of the
foregoing (including capitalized interest or interest paid in kind in respect
thereof); provided that (x) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal, or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal, or extension and (y) (A) as of the issuance date of such
refinancing, refunding, renewing or extending Indebtedness (the “refinancing
debt”), a tender offer and/or redemption or defeasance notice shall have been
issued with respect to the portion of the Indebtedness to be refinanced,
refunded, renewed or extended (the “refinanced debt”) and (B) the refinanced
debt is retired in full within 60 days of the issuance date of the refinancing
debt; provided, further, that (i) immediately prior to and after giving effect
to the issuance of such refinancing debt, there would be no Default under this
Agreement, (ii) such refinancing indebtedness’s scheduled maturity is no earlier
than twelve (12) months after the Maturity Date, (iii) such refinancing
indebtedness does not require any scheduled repayments, defeasance or redemption
(or sinking fund therefor) of any principal amount thereof prior to maturity,
and (iv) no indenture or other agreement governing such refinancing indebtedness
contains (A) maintenance financial covenants or (B) covenants or events of
default that are more restrictive in any material respect on the Borrower or any
of its Subsidiaries than then applicable market terms and conditions for
comparable issuers and issuances, and any refinancings, refundings, renewals or
extensions thereof;
(e)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Guarantor;
(f)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding (including
any such Indebtedness outstanding on the date hereof) shall not exceed the
greater of (i) $90,000,000 and (ii) 15% of Consolidated Tangible Assets of the
Borrower as of the end of the fiscal quarter most recently ended;
(g)    [Reserved];
(h)    Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by the Borrower or a Subsidiary in the ordinary course of
its business;
(i)    Indebtedness in respect of (i) self-insurance obligations or completion,
bid, performance, appeal or surety bonds issued for the account of the Borrower
or any wholly-owned Subsidiary in the ordinary course of business, including
guarantees or obligations of the Borrower or any wholly-owned Subsidiary with
respect to letters of credit supporting such self-insurance, completion, bid,
performance, appeal or surety obligations (in each case other than for an
obligation for money borrowed) or (ii) obligations represented by letters of
credit for the account of the Borrower or any wholly-owned Subsidiary, as the
case may be, in order to provide security for workers’ compensation claims;
(j)    indemnification, adjustment of purchase price, earn-out or similar
obligations (including without limitation any Earn Out Obligations), in each
case, incurred or assumed in connection with any Permitted Acquisition or
disposition of any business or assets of the Borrower or any wholly-owned
Subsidiary or Equity Interests of a wholly-owned Subsidiary, other than
guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such Permitted Acquisition; provided that (i) any amount of
such obligations included on the face of the balance sheet of the Borrower or
any wholly-owned Subsidiary shall not be permitted under this clause (j) unless
such obligation arises with respect to a Permitted Acquisition approved by the
Requisite Lenders and (ii) in the case of a disposition, the maximum aggregate
liability in respect of all such obligations outstanding under this clause (j)
shall at no time exceed the gross proceeds actually received by the Borrower and
the wholly-owned Subsidiaries in connection with such disposition;
(k)    Indebtedness of any Person that becomes a Subsidiary of the Borrower as a
result of a Permitted Acquisition in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding; provided that such Indebtedness is existing
at the time such Person becomes a Subsidiary of the Borrower and was not
incurred solely in contemplation of such Person’s becoming a Subsidiary of the
Borrower;
(l)    unsecured Indebtedness in an aggregate principal amount not to exceed at
any time outstanding (i) $25,000,000 if (A) Consolidated EBITDA for the most
recent Measurement Period for which financial statements of the Borrower are
available is not less than $200,000,000 and (B) the pro forma Consolidated Fixed
Charge Coverage Ratio as of the end of such Measurement Period is at least
1.2:1.0 and (ii) otherwise $5,000,000; and
(m)    Indebtedness under the ABL Credit Agreement (and any refinancings,
refundings, renewals or extensions thereof in accordance with the terms of the
Intercreditor Agreement) in an aggregate principal amount at any one time
outstanding pursuant to this clause (m) not to exceed $100,000,000.

Section 7.03.    Investments. Make or hold any Investments, except:
(a)    Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from the date hereof, together with the aggregate
amount of Acquisitions by Loan Parties of non-Loan Parties pursuant to clause
(iii) of the definition of Permitted Acquisitions, not to exceed $1,000,000;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and identified on Schedule 7.03;
(g)    the Borrower and the Guarantors may (by purchase or merger) consummate
Permitted Acquisitions provided that, with respect to each Permitted Acquisition
made pursuant to this Section 7.03(g):
(i)    no Default exists and the Permitted Acquisition could not reasonably be
expected to cause a Default;
(ii)    the Permitted Acquisition is not hostile;
(iii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;
(iv)    the requirements of Section 6.12 have been or will be satisfied within
the time frames required by such section; and
(v)    the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such
Permitted Acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this Section 7.03(g) have been satisfied or will be satisfied on or
prior to the date on which such Permitted Acquisition is consummated;
(h)    the Borrower may make loans to senior management of Borrower and the
Guarantors for purposes of purchasing the capital stock of Borrower in an
aggregate principal amount not to exceed $250,000 at any one time outstanding;
(i)    scheduled payments of Earn Out Obligations;
(j)    other Investments not exceeding (i) $2,500,000 in the aggregate in any
fiscal year of the Borrower and (ii) $5,000,000 in the aggregate during the term
of this Agreement; and
(k)    Investments in a corporation, partnership, limited liability company or
other joint venture entity with QEM IV, LLC or its affiliates (as the principal
other equity partner, member or investor in the entity) (the “Permitted JV”)
that is formed to make an acquisition (whether of assets or equity interests)
provided that (i) such investments are made directly by the Borrower or any
Guarantor, (ii) Consolidated EBITDA for the most recent Measurement Period for
which financial statements of the Borrower are available is not less than
$225,000,000, (iii) the pro forma Consolidated Fixed Charge Coverage Ratio as of
the end of such Measurement Period is at least 1.5 to 1.0, (iv) such investments
do not exceed $10,000,000 in the aggregate; (v) the Borrower or such Guarantor
grants to the Administrative Agent, for the ratable benefit of the Lenders, a
security interest in its interest in the Permitted JV and (vi) at the time of
such Investment, no Default shall exist or would result therefrom.

Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
(a)    (i) the Borrower may merge with one or more of its Subsidiaries, provided
that the Borrower shall be the continuing or surviving Person, and (ii) any of
its Subsidiaries may merge with any of its other Subsidiaries provided that if
any of such Subsidiaries is a Guarantor, a Guarantor shall be the surviving
Person;
(b)    any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Guarantor;
(c)    any Subsidiary that is not a Guarantor may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to the Borrower or another Subsidiary that is not a Loan Party or
to a Loan Party; and
(d)    the Borrower or any Guarantor may merge or consolidate with any Person in
accordance with Section 7.03(g).

Section 7.05.    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (ii) the proceeds of such Disposition are (x) paid solely in cash, (y)
reinvested in replacement equipment within 30 days of receipt and (z) if the
equipment subject to such Disposition was Collateral, such replacement equipment
is or becomes Collateral subject to a perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties substantially
contemporaneously with the consummation of such replacement;
(d)    Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
(e)    Dispositions permitted by Section 7.04;
(f)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
book value of all property Disposed of in reliance on this clause (f) in any
fiscal year shall not exceed $5,000,000 and (iii) the purchase price for such
asset shall be paid to the Borrower or such Subsidiary solely in cash;
(g)    sales or non-exclusive grants of licenses or sublicenses to use the
patents, trade secrets, know-how and other intellectual property, and licenses,
leases or subleases of other assets, of the Borrower or any wholly-owned
Subsidiary to the extent not materially interfering with the business of the
Borrower or any Subsidiary;
(h)    so long as no Default shall occur and be continuing, the grant of any
option or other right to purchase any asset in a transaction that would be
permitted under the provisions of Section 7.05(f);
(i)    [reserved]; and
(j)    Dispositions to a Permitted JV provided that (i) Consolidated EBITDA for
the most recent Measurement Period for which financial statements of the
Borrower are available is not less than $225,000,000, (ii) the pro forma
Consolidated Fixed Charge Coverage Ratio as of the end of such Measurement
Period is at least 1.5 to 1.0, (iii) the aggregate net book value of the assets
that are the subject of such Dispositions do not exceed $10,000,000 and (iv) at
the time of such Disposition, no Default shall exist or would result therefrom.
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(f) (other than Dispositions to a Loan Party) shall be for fair
market value.

Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, so long as no Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:
(a)    each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;
(d)    the Borrower and its Subsidiaries may purchase shares of Borrower’s
common stock or other common Equity Interests in connection with the Long-Term
Incentive Plan provided that (i) the aggregate purchase price for such Equity
Interests together with the aggregate purchase price for all Indebtedness
purchased pursuant to Section 7.15(e) does not exceed $5,000,000 and (ii) no
shares of Equity Interests may be purchased from directors or executive officers
of the Borrower or any of its Subsidiaries (other than shares of Equity
Interests repurchased solely to pay income taxes on income recognized upon the
vesting of shares under the Long-Term Incentive Plan);
(e)    [Reserved];
(f)    (i) repurchases, redemptions or other acquisitions or retirements for
value of Equity Interests deemed to occur upon the exercise of stock options,
warrants, rights to acquire Equity Interests or other convertible securities to
the extent such Equity Interests represent a portion of the exercise or exchange
price thereof and (ii) any repurchases, redemptions or other acquisitions or
retirements for value of Equity Interests made in lieu of withholding Taxes in
connection with any exercise or exchange of stock options, warrants or other
similar rights;
(g)    the payment of cash in lieu of fractional Equity Interests; and
(h)    payments or distributions to dissenting stockholders pursuant to
applicable Law in connection with a merger, consolidation or transfer of assets
that complies with the provisions of Section 7.04.

Section 7.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

Section 7.08.    Transactions with Affiliates. Enter into or permit to exist any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to transactions between or among the Loan
Parties.

Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document or
the ABL Agreement as in effect on the date hereof) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor, except for any agreement in effect (A) on the date hereof and set
forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, (ii) of any
Subsidiary to Guarantee the Obligations or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on its property to
secure the Obligations; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(f) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure the Obligations.

Section 7.10.    Use of Proceeds. Use the proceeds of any Loan, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

Section 7.11.    [Reserved].

Section 7.12.    Capital Expenditures and Capitalized Lease Payments. Make or
become legally obligated to make (without duplication) in any fiscal quarter any
Capital Expenditure or make or become legally obligated to make any payment in
respect of a Capitalized Lease in such fiscal quarter, except for Capital
Expenditures and Capitalized Lease payments in the ordinary course of business
not exceeding the Maximum Capital Payment Amount with respect to such fiscal
quarter (or, in the case of the fiscal quarter ending December 31, 2016, for the
period commencing on and including the Closing Date and ending on and including
December 31, 2016); provided that, as of the date of any such Capital
Expenditure or Capitalized Lease payment (and giving pro forma effect to such
Capital Expenditure or Capitalized Lease payment and any concurrent incurrence
of Indebtedness) no Default exists and such Capital Expenditure or Capitalized
Lease payment could not reasonably be expected to cause a Default; provided
further that Capital Expenditures and Capitalized Lease payments in excess of
the applicable Maximum Capital Payment Amount shall be permitted in any fiscal
quarter if (a) the pro forma Consolidated Fixed Charge Coverage Ratio as of the
end of the most recent Measurement Period for which financial statements of the
Borrower are available is at least 1.2:1.0 and (b) Consolidated EBITDA for such
Measurement Period is not less than $200,000,000.

Section 7.13.    Amendments of Organization Documents. Amend any of its
Organization Documents in a manner which could materially and adversely affect
the interests of the Administrative Agent or the Lenders.

Section 7.14.    Accounting Changes. Make any change in (a) its accounting
policies or reporting practices, except as required by GAAP, or (b) its fiscal
year.

Section 7.15.    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness, except (a) the prepayment of the Loans in accordance with the
terms of this Agreement, (b) regularly scheduled payments of Indebtedness set
forth on Schedule 7.02, (c) refinancings, refundings, extensions or renewals of
Indebtedness to the extent such refinancing, refunding, extension or renewal is
permitted by Section 7.02(d), (d) the conversion to or exchange for Equity
Interests of convertible or exchangeable debt securities permitted under Section
7.02(d), and customary payments in cash in lieu of fractional shares in
connection therewith, (e) Indebtedness of the Borrower (other than Loans) in
open market transactions provided that (i) the aggregate purchase price for such
Indebtedness together with the aggregate purchase price for all Equity Interests
purchased pursuant to Section 7.06(d) does not exceed $5,000,000 and (ii) the
purchase price of any such Indebtedness does not exceed 45% of the principle
amount thereof and (f) mandatory prepayments or voluntary prepayments of the
loans under the ABL Credit Agreement as in effect on the date hereof.

Section 7.16.    Amendment, Etc. of Indebtedness. Amend, modify or change in any
manner any term or condition of the ABL Credit Agreement or any Indebtedness set
forth on Schedule 7.02, except for (a) any refinancing, refunding, renewal or
extension thereof permitted by Section 7.02(d), (b) [reserved], (c) any
amendment, modification or change thereto, provided that (i) the terms of such
amendment, modification or change satisfy the requirements of the second proviso
of Section 7.02(d) and (ii) such amendment, modification or change could not
materially and adversely affect the interests of the Administrative Agent or the
Lenders under the Loan Documents or (d) with respect to the ABL Credit
Agreement, any amendment or modifications made in accordance with the terms of
the Intercreditor Agreement.

Section 7.17.    Sanctions. Directly or indirectly, use any Loan or the proceeds
of any Loan, or lend, contribute or otherwise make available such Loan or the
proceeds of any Loan to any Person, to fund any activities of or business with
any Person that, at the time of such funding, is the subject of Sanctions, or in
any country or territory that, at the time of such funding, is a Designated
Jurisdiction, or in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Administrative Agent, or otherwise) of Sanctions or Anti-Corruption
Laws.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

Section 8.01.    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
pay within three days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) pay within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(b),
6.03(a), 6.03(b), 6.05, 6.07, 6.10, 6.11, 6.12, 6.14, 6.19 or Article VII or
(ii) the Borrower fails to perform or observe any term, covenant or agreement
contained in Section 6.02 (other than Section 6.02(a) and 6.02(b)) or Section
6.03 (other than Section 6.03(a) and 6.03(b)) and such failure continues for
five days; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $15,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness (other than
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer, casualty or condemnation of the assets securing such Indebtedness) or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event under this clause (B) is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than $15,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or the imposition of a Lien on the assets of a Loan
Party, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan and such failure to pay has resulted or could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
the assets of a Loan Party; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)    Minimum Liquidity. As of any date, the unrestricted cash balances and
Cash Equivalents of the Borrower and its consolidated Subsidiaries shall be less
than $25,000,000; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien on
Term Loan Priority Collateral (subject to Liens permitted by Section 7.01) or a
second priority lien on ABL Priority Collateral having an aggregate fair market
value in excess of $5,000,000 that is purported to be covered thereby unless
such occurrence results solely from action of the Administrative Agent or any
Lender and involves no Default by the Borrower or any Guarantor hereunder or
under any Collateral Document.

Section 8.02.    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    [reserved];
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable (an
“acceleration”), which amount shall include the Applicable Premium in effect on
the date of such acceleration, as if such acceleration were an optional or
mandatory prepayment on the principal amount of Loans accelerated, whereupon
they shall be due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law or
equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

Section 8.03.    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable), any amounts received on account of the Obligations shall,
subject to the provisions of Section 2.16, be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued
interest on the Loans and other Obligations arising under the Loan Documents,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Administrative Agent and the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to payment of all other Obligations ratably among the Secured Parties;
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX
ADMINISTRATIVE AGENT

Section 9.01.    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints, designates and
authorizes U.S. Bank National Association to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender (to the extent it is or becomes a Lender) as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. The Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust, financial, advisory, underwriting or other
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

Section 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent and its Related Parties:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying upon and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. For purposes of determining compliance with the conditions specified
in Article IV, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Closing Date specifying its
objections.
The Administrative Agent shall not be liable for any action taken (x) in good
faith and reasonably believed by it to be within the powers conferred upon it,
or taken by it pursuant to any direction or instruction by which it is governed,
or omitted to be taken by it by reason of the lack of direction or instruction
required hereby for such action (including without limitation for refusing to
exercise discretion or for withholding its consent in the absence of its receipt
of, or resulting from a failure, delay or refusal on the part of any Lender to
provide, written instruction to exercise such discretion or grant such consent
from any such Lender, as applicable) or (y) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02). The Administrative Agent shall not be liable for any error of judgment
made in good faith unless it shall be proven that Administrative Agent was
grossly negligent in ascertaining the relevant facts. Nothing herein or in any
Loan Documents or related documents shall obligate the Administrative Agent to
advance, expend or risk its own funds, or to take any action which in its
reasonable judgment may cause it to incur any expense or financial or other
liability for which it is not adequately indemnified. The Administrative Agent
shall not be liable for any indirect, special or consequential damages
(including but not limited to lost profits) whatsoever, even if it has been
informed of the likelihood thereof and regardless of the form of action. Any
permissive grant of power to Administrative Agent hereunder shall not be
construed to be a duty to act. Administrative Agent shall have only the duties
and responsibilities as are specifically set forth in this Agreement and no
covenants or obligations shall be implied in this Agreement against the
collateral agent. Before acting hereunder, Administrative Agent shall be
entitled to request, receive and rely upon such certificates and opinions as it
may reasonably determine appropriate with respect to the satisfaction of any
specified circumstances or conditions precedent to such action.


The Administrative Agent shall not be responsible or liable for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.



Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06.    Resignation of Administrative Agent.
(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08.    [Reserved].

Section 9.09.    Administrative Agent May File Proofs of Claim; Credit Bidding.
(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar Laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 9.10.    Collateral and Guaranty Matters.
(a)    Each of the Lenders irrevocably authorizes the Administrative Agent, at
its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full in cash of
all Obligations (other than contingent indemnification obligations), (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 10.01;
(ii)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(iii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
(c)    The Administrative Agent shall have no liability for losses arising from
(i) any cause beyond its control, (ii) any delay, error, omission or default of
any mail, telegraph, cable or wireless agency or operator, or (iii) the acts or
edicts of any government or governmental agency or other group or entity
exercising governmental powers. The Administrative Agent shall not be
responsible for any special, exemplary, punitive or consequential damages.
(d)    The Administrative Agent shall not be responsible for the preparation or
filing of any UCC financing statements or the correctness of any financing
statements filed in connection with this Agreement or the validity or perfection
of any lien or security interest created pursuant to this Agreement or the other
Loan Documents.
(e)    The Administrative Agent shall not be liable for interest on any money
received by it except as the Administrative Agent may agree in writing with the
Borrower. The Administrative Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder. For the avoidance of
doubt, all of the Administrative Agent’s rights, protections and immunities
provided herein shall apply to the Administrative Agent for any actions taken or
omitted to be taken under any Loan Documents and any other related agreements in
any of its capacities. All protections provided herein shall apply to U.S. Bank
National Association in its various capacities hereunder.
(f)    It is expressly agreed and acknowledged that the Administrative Agent is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Collateral.
(g)    If, in performing its duties under this Agreement, the Administrative
Agent is required to decide between alternative courses of action, the
Administrative Agent may request written instructions from the Required Lenders
as to the course of action desired by it. If the Administrative Agent does not
receive such instructions within three Business Days after it has requested
them, the Administrative Agent may, but shall be under no duty to, take or
refrain from taking any such courses of action. The Administrative Agent shall
act in accordance with instructions received after such three-Business Day
period except to the extent it has already taken, or committed itself to take
action inconsistent with such instructions.
(h)    The Administrative Agent shall have no liability for any failure,
inability or unwillingness on the part of any Lender or the Borrower to provide
accurate and complete information on a timely basis to the Administrative Agent,
or otherwise on the part of any such party to comply with the terms of this
Agreement, and shall have no liability for any inaccuracy or error in the
performance or observance on the Administrative Agent’s part of any of its
duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.



ARTICLE X
MISCELLANEOUS

Section 10.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(b)    [reserved];
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to any Lender without the written consent of such Lender;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to the other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary herein the Administrative Agent may, at
the direction of the Required Lenders, with the prior written consent of the
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Section 10.02.    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Borrower, any other Loan Party or the Administrative Agent, to
the address, fax number, e-mail address or telephone number specified for such
Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent and the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging services, or
through the Internet.
(d)    Change of Address, Etc. Each Loan Party and the Administrative Agent may
change its address, fax number or telephone number or e-mail address for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, fax number or telephone number or e-mail
address for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and e-mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, telephonic or electronic notices and Notice of Loan
Prepayment) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.04.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Lenders and
their Affiliates (including (x) the reasonable fees, charges and disbursements
of counsel for each of the Administrative Agent and the Lenders and (y) the
reasonable fees, charges and disbursements relating to financial diligence and
third-party appraisers retained by or on behalf of the Administrative Agent and
the Lenders), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out‑of‑pocket expenses incurred by each of the Administrative Agent and any
Lender (including (x) the fees, charges and disbursements of any counsel for
each of the Administrative Agent and any Lender and (y) the reasonable fees,
charges and disbursements relating to financial diligence and third-party
appraisers retained by or on behalf of the Administrative Agent and the
Lenders), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned, leased or operated by the Loan Parties or
any of their respective Subsidiaries, or any Environmental Liability related in
any way to the Loan Parties or any of their respective Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
result from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) arose out of any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Borrower, any other Loan Party or any of their Affiliates and
that is brought solely by an Indemnitee against another Indemnitee; provided
that the Administrative Agent shall remain indemnified in such capacities.
(c)    Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of the Administrative Agent, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such or against any Related Party of the
Administrative Agent acting for the Administrative Agent (or any such
sub-agent). The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender and the repayment, satisfaction or discharge of all
the other Obligations.
(g)    Waiver. The Borrower acknowledges and agrees that if payment of the
Obligations are accelerated or the Loans and other Obligations otherwise become
due prior to the Maturity Date, in each case, in respect of any Event of Default
(including, but not limited to, upon the occurrence of a bankruptcy or
insolvency event (including the acceleration of claims by operation of law)),
the Applicable Premium with respect to an optional or mandatory redemption of
the Loans will also be due and payable as though the Loans were redeemed and
shall constitute part of the Obligations, in view of the impracticability and
extreme difficulty of ascertaining actual damages and by mutual agreement of the
parties as to a reasonable calculation of each Lender’s lost profits as a result
thereof. Any premium payable above shall be presumed to be the liquidated
damages sustained by each holder as the result of the early redemption and the
Borrower agrees that it is reasonable under the circumstances currently
existing. The premium shall also be payable in the event the Loans are satisfied
or released by foreclosure (whether by power of judicial proceeding), deed in
lieu of foreclosure or by any other means. THE BORROWER EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrower expressly agrees
(to the fullest extent it may lawfully do so) that: (A) the premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the premium
shall be payable notwithstanding the then prevailing market rates at the time
payment is made; (C) there has been a course of conduct between holders and the
Borrower giving specific consideration in this transaction for such agreement to
pay the premium; and (D) the Borrower shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Borrower expressly
acknowledges that its agreement to pay the premium to Lenders as herein
described is a material inducement to Lenders to make the Loans.

Section 10.05.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.


v



--------------------------------------------------------------------------------








Section 10.06.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the Loans
at the time owing to the assigning Lender or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and


vi







--------------------------------------------------------------------------------







obligations under this Agreement and the other Loan Documents with respect to
the Loans assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender, a GS Approved Party or an Approved Fund or any Person
disclosed to the Borrower by the Lender prior to the Closing Date; provided that
the Borrower shall be deemed to have consented to any such assignment (for which
its consent is required) unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender, an Approved Fund with
respect to a Lender or a GS Approved Party.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the


vii







--------------------------------------------------------------------------------







Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for U.S. Tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


viii







--------------------------------------------------------------------------------







(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participations.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 (other than those in the proviso in Section 10.01(d)) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 and 3.04 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such


ix







--------------------------------------------------------------------------------







commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, (i) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) to any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower and its obligations, or (iii) on a confidential basis
to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder, (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent to deliver Borrower Materials or notices to the Lenders or (C) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.
The Loan Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Lenders, unless (and only to the extent that) the Loan Parties or such
Affiliate is required to do so under law and, in such event, the Loan Parties or
such Affiliate will, in each case to the extent permitted by law, prior to
issuance thereof, provide such press release or other public disclosure
(including any earnings reports) to the Lenders and incorporate any reasonable
comments from the Lenders to such press release or other public disclosure
(including any earnings reports).
The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

Section 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or any other
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or any other Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have. Each Lender a agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 10.09.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.10.    Counterparts; Integration; Effectiveness. This Agreement and
each of the other Loan Documents may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate.

Section 10.11.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of any Loan, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

Section 10.12.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent then such provisions
shall be deemed to be in effect only to the extent not so limited.

Section 10.13.    Replacement of Lenders. If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 10.14.    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

Section 10.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) any arranging and/or other activities
or services regarding this Agreement (and the Loan Documents) provided by the
Administrative Agent and any Affiliate thereof, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent (and as
applicable, its Affiliates) and the Lenders and their Affiliates (collectively,
solely for purposes of this Section, the “Lenders”), on the other hand, (ii)
each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and its Affiliates and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, any of its
Affiliates nor any Lender or its Affiliates has any obligation to the Borrower,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and its
Affiliates and the Lenders and their Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates nor any Lender or any of its
Affiliates has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and each other Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, any of its Affiliates, or any Lender or any of its Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

Section 10.17.    Electronic Execution of Assignments and Certain Other
Documents. The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

Section 10.18.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 10.19.    Intercreditor Agreement. Each Lender hereunder (a)
acknowledges that it has received a copy of the Intercreditor Agreement, (b)
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement, (c) authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement as Administrative
Agent and on behalf of such Lender and (d) hereby consents to the subordination
of the Liens on ABL Priority Collateral securing the Obligations on the terms
set forth in the Intercreditor Agreement. The foregoing provisions are intended
as an inducement to the lenders under the ABL Credit Agreement to extend credit
to the Loan Parties and such lenders are intended third party beneficiaries of
such provisions. In the event of any conflict or inconsistency between the
provisions of the Intercreditor Agreement and this Agreement, the provisions of
the Intercreditor Agreement shall control.

Section 10.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and



(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.




Section 10.21.    Effect of Amendment and Restatement. This Agreement and the
Schedules and Exhibits attached hereto shall amend and restate the Pre-Petition
Term Loan Credit Agreement and the Schedules and Exhibits attached thereto in
their entirety, and all of the terms and provisions hereof shall supersede the
terms and provisions thereof. The parties hereto further agree that this
Agreement and the Loans shall serve to extend, renew and continue, but not to
extinguish or novate, the Pre-Petition Term Loans and to amend, restate and
supersede, but not to extinguish or cause to be novated, the Indebtedness under
the Pre-Petition Term Loan Credit Agreement. From and after the Closing Date,
each reference to the “Agreement”, “Credit Agreement” or other reference
originally applicable to the Pre-Petition Term Loan Credit Agreement contained
in any Loan Document shall be a reference to this Agreement, as amended,
supplemented, restated or otherwise modified from time to time.

Section 10.22.    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BASIC ENERGY SERVICES, INC.
By:
/s/T.M. “Roe” Patterson
 
Name: T.M. “Roe” Patterson
 
Title: President and Chief Executive Officer







x







--------------------------------------------------------------------------------






RIVERSTONE VI BASIC HOLDINGS, L.P., 
as Lender
By: Riverstone Energy GP VI, LLC, its General Partner
 




By:
/s/ Tom Walker
 
Name: Tom Walker
 
Title: Authorized Person





[Signature Page to Term Loan Credit Agreement]






WEIL:\95971807\3\22010.0003



--------------------------------------------------------------------------------






WEST STREET ENERGY PARTNERS, L.P., as a Lender
By:
Broad Street Energy Advisors, L.L.C., its General Partner

By: /s/Ken Pontarelli    
Name: Ken Pontarelli
Title: Vice President    
BALIUS CAYMAN L.P., as a Lender
By:
Broad Street Energy Advisors, L.L.C., its General Partner

By: /s/Ken Pontarelli    
Name: Ken Pontarelli
Title: Vice President


GOLDMAN, SACHS & CO., as Investment Advisor to certain Lenders



By: /s/Ken Pontarelli    
Name: Ken Pontarelli
Title: Managing Director
 


[Signature Page to Term Loan Credit Agreement]






WEIL:\95971807\3\22010.0003



--------------------------------------------------------------------------------








U.S. BANK NATIONAL ASSOCIATION, 
as Administrative Agent
By:
/s/James A. Hanley
 
Name: James A. Hanley
 
Title: Vice President

















[Signature Page to Term Loan Credit Agreement]






WEIL:\95971807\3\22010.0003

